

Exhibit 10.1
IN CONSULTATION WITH LOCAL COUNSEL IN __________,
 
THIS INSTRUMENT WAS PREPARED BY
 
AND, ONCE FILED, RETURN TO:
 
Athy A. Mobilia, Esq.
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY  10005




ATTENTION: COUNTY CLERK - THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME
FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN
THE RECORDS WHERE MORTGAGES AND DEEDS OF TRUST ON REAL ESTATE ARE RECORDED.
ADDITIONALLY, THIS INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A
MORTGAGE OR DEED OF TRUST, BUT ALSO AS A FINANCING STATEMENT COVERING GOODS THAT
ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN. THE MAILING
ADDRESSES OF THE GRANTOR (DEBTOR) AND GRANTEE (SECURED PARTY) ARE SET FORTH IN
THIS INSTRUMENT.


 

--------------------------------------------------------------------------------

(Space above this line for recording purposes only.)
 
­­­­­­­­­­­­­­­­­­­_________________, a Delaware [limited partnership]
and
_____________________, a Delaware [limited liability company]
together, as grantor


[to


___________________
as trustee]


for the benefit of


U.S. BANK NATIONAL ASSOCIATION
as Collateral Agent, as beneficiary

--------------------------------------------------------------------------------


 
[MORTGAGE] [DEED OF TRUST], ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
 

--------------------------------------------------------------------------------


COLLATERAL INCLUDES FIXTURES
 
Dated:
As of March _____, 2010
Location:
     
County:
 




--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE 1 DEFINED TERMS
2
 
Section 1.1.
DEFINED TERMS
2
ARTICLE 2 GRANTS OF SECURITY
6
 
Section 2.1.
PROPERTY MORTGAGED
6
 
Section 2.2.
ASSIGNMENT OF LEASES AND RENTS
10
 
Section 2.3.
[RESERVED]
10
 
Section 2.4.
COLLECTION OF RENTS BY THE GRANTEE
11
 
Section 2.5.
IRREVOCABLE INTEREST
11
 
Section 2.6.
SECURITY AGREEMENT
11
 
Section 2.7.
FIXTURE FILING
11
 
Section 2.8.
CONDITIONS TO GRANT
12
 
Section 2.9.
GRANTS TO GRANTEE
12
 
Section 2.10.
HOMESTEAD
12
ARTICLE 3 SECURED OBLIGATIONS
13
 
Section 3.1.
SECURED OBLIGATIONS
13
 
Section 3.2.
PAYMENT OF OBLIGATIONS
13
 
Section 3.3.
INCORPORATION BY REFERENCE
13
 
Section 3.4.
FUTURE ADVANCES
13
ARTICLE 4 PROPERTY AND COLLATERAL REPRESENTATIONS AND COVENANTS
13
 
Section 4.1.
INSURANCE
13
 
Section 4.2.
TAXES AND OTHER CHARGES
13
 
Section 4.3.
LEASES
14
 
Section 4.4.
TITLE
15
 
Section 4.5.
PAYMENT FOR LABOR AND MATERIALS
15
 
Section 4.6.
MAINTENANCE AND USE OF PROPERTY, WASTE, USE
16
 
Section 4.7.
CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF ORGANIZATION; STATUS OF
GRANTOR
16
 
Section 4.8.
Event of Loss
17
 
Section 4.9.
OPERATING LEASE
17
 
Section 4.10.
MANAGEMENT AGREEMENT
18
 
Section 4.11.
FRANCHISE AGREEMENT
18
ARTICLE 5 FURTHER ASSURANCES
19
 
Section 5.1.
COMPLIANCE WITH INDENTURE
19
 
Section 5.2.
AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF ATTORNEY
19
 
Section 5.3.
RECORDING OF SECURITY INSTRUMENT, ETC
20
 
Section 5.4.
ADDITIONS TO PROPERTY
20

 
 
 
 
 
i

--------------------------------------------------------------------------------

 
Page
 

 
Section 5.5.
ADDITIONAL SECURITY
20
 
Section 5.6.
STAMP AND OTHER TAXES
20
 
Section 5.7.
CERTAIN TAX LAW CHANGES
20
 
Section 5.8.
PROCEEDS OF TAX CLAIM
21
ARTICLE 6 DUE ON SALE/ENCUMBRANCE
21
 
Section 6.1.
NO SALE/ENCUMBRANCE
21
ARTICLE 7 PREPAYMENT; RELEASE OF PROPERTY
21
 
Section 7.1.
PREPAYMENT
21
 
Section 7.2.
RELEASE OF PROPERTY
21
ARTICLE 8 DEFAULT
 
21
 
Section 8.1.
EVENT OF DEFAULT
21
ARTICLE 9 RIGHTS AND REMEDIES UPON DEFAULT
21
 
Section 9.1.
REMEDIES
21
 
Section 9.2.
APPLICATION OF PROCEEDS
25
 
Section 9.3.
RIGHT TO CURE DEFAULTS
26
 
Section 9.4.
ACTIONS AND PROCEEDINGS
26
 
Section 9.5.
RECOVERY OF SUMS REQUIRED TO BE PAID
26
 
Section 9.6.
ADDITIONAL PROVISIONS
26
 
Section 9.7.
OTHER RIGHTS, ETC.
27
 
Section 9.8.
RIGHT TO RELEASE ANY PORTION OF THE PROPERTY
28
 
Section 9.9.
RIGHT OF ENTRY
28
 
Section 9.10.
BANKRUPTCY
28
 
Section 9.11.
SALE OF OPERATING LEASE
28
 
Section 9.12.
SUBROGATION
28
ARTICLE 10 INDEMNIFICATIONS
29
 
Section 10.1.
GENERAL INDEMNIFICATION
29
 
Section 10.2.
MORTGAGE AND/OR INTANGIBLE TAX
29
 
Section 10.3.
GRANTEE’S RIGHTS
29
ARTICLE 11 WAIVERS AND OTHER MATTERS
30
 
Section 11.1.
WAIVER OF COUNTERCLAIM
30
 
Section 11.2.
MARSHALLING AND OTHER MATTERS
30
 
Section 11.3.
WAIVER OF NOTICE
30
 
Section 11.4.
WAIVER OF STATUTE OF LIMITATIONS
30
 
Section 11.5.
SOLE DISCRETION OF GRANTEE
30
 
Section 11.6.
WAIVER OF TRIAL BY JURY
30
 
Section 11.7.
WAIVER OF FORECLOSURE DEFENSE
31
 
Section 11.8.
GRANTOR’S KNOWLEDGE
31
 
Section 11.9.
USURY SAVINGS PROVISIONS
31




 
 
ii

--------------------------------------------------------------------------------

 
Page
 


ARTICLE 12 CROSS-COLLATERALIZATION
32
 
Section 12.1.
CROSS-COLLATERALIZATION
32
ARTICLE 13 GRANTEE AND NOTICES
32
 
Section 13.1.
FAILURE TO ACT
32
 
Section 13.2.
NOTICES
32
ARTICLE 14 APPLICABLE LAWS
33
 
Section 14.1.
GOVERNING LAWS; JURISDICTION; ETC.
33
 
Section 14.2.
PROVISIONS SUBJECT TO APPLICABLE LAWS
33
ARTICLE 15 MISCELLANEOUS PROVISIONS
34
 
Section 15.1.
NO ORAL CHANGE
34
 
Section 15.2.
SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL
34
 
Section 15.3.
INAPPLICABLE PROVISIONS
34
 
Section 15.4.
HEADINGS, ETC
34
 
Section 15.5.
NUMBER AND GENDER
34
 
Section 15.6.
ENTIRE AGREEMENT
34
 
Section 15.7.
LIMITATION ON GRANTEE’S OR SECURED PARTIES’ RESPONSIBILITY
34
 
Section 15.8.
DUPLICATE ORIGINALS; COUNTERPARTS
34
 
Section 15.9.
COVENANTS TO RUN WITH THE LAND
35
 
Section 15.10.
CONCERNING GRANTEE
35
 
Section 15.11.
GRANTEE MAY PERFORM; GRANTEE APPOINTED ATTORNEY-IN-FACT
35
 
Section 15.12.
CONTINUING SECURITY INTEREST; ASSIGNMENT
36
 
Section 15.13.
TERMINATION; RELEASE
36
 
Section 15.14.
RELATIONSHIP
36
ARTICLE 16 [RESERVED]
 
37
ARTICLE 17 [DEED OF TRUST PROVISIONS
37
 
Section 17.1.
CONCERNING THE TRUSTEE
37
 
Section 17.2.
TRUSTEE’S FEES
37
 
Section 17.3.
CERTAIN RIGHTS
37
 
Section 17.4.
RETENTION OF MONEY
38
 
Section 17.5.
PERFECTION OF APPOINTMENT
38
 
Section 17.6.
SUCCESSION INSTRUMENTS
38
ARTICLE 18 [RESERVED]
 
38
ARTICLE 19 THIRD PARTY GRANTOR PROVISIONS
38
 
Section 19.1.
THIRD PARTY GRANTOR
38
 
Section 19.2.
AUTHORIZATIONS TO GRANTEE
38
 
Section 19.3.
GRANTOR’S WARRANTIES
38

 
 
 
iii

--------------------------------------------------------------------------------

 
Page
 



 
Section 19.4.
GRANTOR’S WAIVERS
39
 
Section 19.5.
FURTHER EXPLANATION OF WAIVERS
39
 
Section 19.6.
GRANTOR’S UNDERSTANDINGS WITH RESPECT TO WAIVERS
40
ARTICLE 20 STATE SPECIFIC PROVISIONS
40
       
EXHIBIT A: LEGAL DESCRIPTION OF LAND
         
SCHEDULE I: MAJOR LEASE
 


 
 


 
iv

--------------------------------------------------------------------------------

 


[MORTGAGE] [DEED OF TRUST], ASSIGNMENT OF LEASES AND RENTS,
 
SECURITY AGREEMENT AND FIXTURE FILING
 
THIS [MORTGAGE] [DEED OF TRUST], ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Security Instrument”) is entered into this
____ day of March, 2010 to be effective as of October 1, 2009 (the “Effective
Date”), by __________________, a Delaware [limited partnership] (“Owner”), and
______________, a Delaware [limited liability company] (“Operator”) (Owner and
Operator are collectively and together with their permitted successors and
assigns, individually or collectively (as the context requires) referred to
herein as “Grantor”), whose address is c/o FelCor Lodging Trust Incorporated,
545 E. John Carpenter Freeway, Suite 1300, Irving, Texas 75062,
Attention:  General Counsel, as grantor, [to _____________ (together with his
successors and assigns, “Trustee”), whose address is
___________________________, as trustee,] for the benefit of U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Collateral Agent”), as Collateral
Agent for its benefit and the benefit of the Secured Parties (as hereinafter
defined) (Collateral Agent, in such capacity, together with its successors and
assigns, “Grantee”), whose address is 60 Livingston Avenue, EP-MN-WS3C, St.
Paul, Minnesota 55107-2292, Attn: Corporate Trust Department, as beneficiary.
 
RECITALS:
 
A.           Pursuant to (i) that certain Indenture, dated as of the Effective
Date (the “Original Indenture”) among FelCor Escrow Holdings, L.L.C., a Delaware
limited liability company (a wholly owned subsidiary of FelCor Lodging Limited
Partnership, a Delaware limited partnership (the “Partnership”)) (the “Issuer”),
and U.S. Bank National Association, as trustee (in such capacity, together with
its successors and assigns, the “Indenture Trustee”) and as Collateral Agent, as
supplemented by the First Supplemental Indenture, dated as of October 12, 2009,
by and among the Issuer and the Indenture Trustee, and the Second Supplemental
Indenture (as defined below) and (ii) that certain Purchase Agreement dated
September 17, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”) among the Partnership, FelCor
Lodging Trust Incorporated, a Maryland corporation (“FelCor”; together with the
Partnership, the “Companies”), certain subsidiaries of the Companies party
thereto, as joined in by the Issuer pursuant to the Escrow Subsidiary Joinder
Agreement, dated October 1, 2009, those certain parties named in Schedule I
thereto (collectively, the “Initial Purchasers”) and J.P. Morgan Securities
Inc., for itself and as representative of the Initial Purchasers, the Issuer has
issued or will issue $636,000,000.00 aggregate principal amount of its 10%
Senior Secured Notes due 2014 (the “2014 10% Senior Secured Notes”; together
with any additional Notes and the Exchange Notes (as Notes and Exchange Notes
are defined in the Indenture) issued pursuant to the Indenture from time to
time, collectively, the “Indenture Notes”) upon the terms and subject to the
conditions set forth therein.
 
B.           Pursuant to that certain Second Supplemental Indenture to the
Indenture dated as of October 13, 2009 (the “Second Supplemental Indenture”) by
and among the Partnership, FelCor, FelCor Holdings Trust, a Massachusetts
business trust, the Subsidiary Guarantors (as defined in the Indenture) and the
Indenture Trustee, the Partnership has assumed the rights and obligations of the
Issuer under the Indenture (the Original Indenture, as modified by the First
Supplemental Indenture dated as of October 12, 2009 and the Second Supplemental
Indenture, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Indenture”).
 
C.           The Companies own, directly or indirectly, 100% of the issued and
outstanding ownership interests in Grantor.
 


 
 

--------------------------------------------------------------------------------

 




 
D.           The Grantee has been appointed to serve as Collateral Agent under
the Indenture and, in such capacity, to enter into this Security Instrument.
 
E.           Grantor and the Companies are part of a group of related companies,
and Grantor has received and/or expects to receive substantial direct and
indirect benefit from the loans and extensions of credit to the Companies
pursuant to the Indenture (which benefits are hereby acknowledged) and is,
therefore, willing to enter into this Security Instrument.
 
F.           It is a condition to the obligations of the (x) Initial Purchasers
to purchase the 2014 10% Senior Secured Notes under the Purchase Agreement and
(y) the Grantee to enter into the Indenture, that the Grantor shall have
executed and delivered this Security Instrument to the Grantee for its own
benefit and for the benefit of the Secured Parties.
 
G.           The Grantor is entering into this Security Instrument to create a
lien on and a security interest in the Property (as hereinafter defined) and to
secure the performance and payment of the Secured Obligations (as hereinafter
defined).
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby covenants and agrees with the Grantee as
follows:
 
ARTICLE 1
 


 
DEFINED TERMS
 
Section 1.1         DEFINED TERMS.  The following terms in this Security
Instrument shall have the following meanings:
 
“Accounts Receivable” shall have the meaning assigned to such term in Section
2.1(p) hereof.
 
“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders
applicable in the jurisdiction in which the Property is located.
 
“Affiliate” shall have the meaning assigned to such term in the Indenture.
 
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by any Secured Party in protecting its interest in the
Property, the Leases and the Rents and enforcing its rights hereunder.
 
“Awards” shall have the meaning assigned to such tern in Section 2.1(j) hereof.
 
“Bankruptcy Code” shall have the meaning assigned to such term in Section 2.1(g)
hereof.
 
“Business Day” shall have the meaning assigned to such term in the Indenture.
 
“Collateral” shall have the meaning assigned to such term in Section 2.6 hereof.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and shall include any successors and assigns.
 



 

 
 
-2-

--------------------------------------------------------------------------------

 




 
“Collateral Documents” shall have the meaning assigned to such term in the
Indenture.
 
“Creditors Rights Laws” shall have the meaning assigned to such term in Section
2.1(h) hereof.
 
“Credit Parties” shall mean, collectively, the Companies and the Subsidiary
Guarantors.
 
“Default Rate” shall have the meaning assigned to such term in Section 9.3
hereof.
 
“Event of Default” shall have the meaning assigned to such term in Section 8.1
hereof.
 
“Event of Loss” shall have the meaning assigned to such term in the Indenture.
 
“FelCor” shall have the meaning assigned to such term in the recitals hereto.
 
“Franchise Agreement” shall mean that certain license agreement dated as of
____________, between _________________ and Operator, as as may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Franchisor” shall mean __________________ in its capacity as Licensor under the
Franchise Agreement, and shall include any successors and assigns pursuant
thereto.
 
“Grantee” shall have the meaning assigned to such term in the preamble hereto
and shall include any successors and assigns.
 
“Grantor” shall have the meaning assigned to such term in the preamble hereto
and shall include any successors and assigns.
 
“Improvements” shall have the meaning assigned to such term in Section 2.1(d)
hereof.
 
“Indemnified Party” means, individually or collectively, as the context may
require, Collateral Agent, the Secured Parties, the Initial Purchasers and any
Person (a) who is or will have been involved in the origination of the Secured
Obligations, (b) whose name the encumbrance created by this Security Instrument
is or will have been recorded or (c) who may hold or acquire or will have held a
full or partial interest in the Indenture Notes, as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing.
 
“Indenture” shall have the meaning assigned to such term in the recitals hereto.
 
“Indenture Notes” shall have the meaning assigned to such term in the recitals
hereto.
 
“Indenture Trustee” shall  have the meaning assigned to such term in the
recitals hereto.
 
“Initial Purchasers” shall have the meaning assigned to such term in the
recitals hereto.
 
“Instrument” shall have the meaning assigned to such term in the Uniform
Commercial Code.
 
“Insurance Proceeds” shall have the meaning assigned to such term in Section
2.1(i) hereof.
 
“Issuer” shall have the meaning assigned to such term in the recitals hereto.
 
“Land” shall have the meaning assigned to such term in Section 2.1(a) hereof.
 



 

 
 
-3-

--------------------------------------------------------------------------------

 




 
“Leases” shall have the meaning assigned to such term in Section 2.1(h) hereof.
 
“Losses” shall have the meaning assigned to such term in the Indenture.
 
“Lien” shall have the meaning assigned to such term in the Indenture.
 
“Major Lease” means: (a) the Operating Lease, and (b) those Leases as set forth
on Schedule I attached hereto, and any amendment, supplement, modification or
replacement thereof; and (c) any instrument guaranteeing or providing credit
support for any Major Lease.
 
“Management Agreement” shall mean that certain management agreement dated as of
_________________, between ______________________ and Operator, as may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Manager” shall mean ___________________ in its capacity as manager under the
Management Agreement, and shall include any successors and assigns pursuant
thereto.
 
“Material Adverse Effect” means (a) a material adverse effect upon the
condition, financial or otherwise, business, prospects, net worth or results of
operations of the Grantor, Companies, and the Subsidiaries, taken as a whole,
(b) a material impairment of the rights and remedies of Grantee or any Secured
Party under any Note Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Note Document to which it is a party.
 
“Net Loss Proceeds” shall have the meaning assigned to such term in the
Indenture.
 
“Note Documents” shall mean the Indenture Notes, the Indenture, the Collateral
Documents and any other documents or instruments entered into in connection with
the foregoing.
 
“Operating Lease” shall have the meaning assigned to such term in Section 2.1(g)
hereof.
 
“Operating Leasehold Estate” shall have the meaning assigned to such term in
Section 2.1(g) hereof.
 
“Operator” shall have the meaning assigned to such term in the preamble hereto.
 
“Original Indenture” shall have the meaning assigned to such term in the
recitals hereto.
 
“Other Charges” shall mean any and all present and future real estate, property
and other taxes, assessments and special assessments, levies, fees, all water
and sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmens’, repairmens’, laborers’,
materialmens’, suppliers’ and warehousemens’ Liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Property or other amounts of any nature which, if unpaid, might result in, or
permit the creation of, a Lien on the Property or which might result in
foreclosure of all or any portion of the Property.
 
“Other Mortgages” shall have the meaning assigned to such term in Section 12.1
hereof.
 
“Other Properties” shall have the meaning assigned to such term in Section 12.1
hereof.
 
“Owner” shall have the meaning assigned to such term in the preamble hereto.
 



 

 
 
-4-

--------------------------------------------------------------------------------

 




 
“Partnership” shall have the meaning assigned to such term in the recitals
hereto.
 
“Perfection Certificate” shall have the meaning assigned to such term in the
Indenture.
 
“Permitted Liens” shall have the meaning assigned to the term “Permitted
Collateral Encumbrances” in  Section 4.23(c)(iii) of the Indenture.
 
“Person” shall have the meaning assigned to such term in the Indenture.
 
“Personal Property” shall have the meaning assigned to such term in Section
2.1(f) hereof.
 
“Pledge Agreement” shall have the meaning assigned to such term in the
Indenture.
 
“Proceeds” shall have the meaning assigned to such term in the Uniform
Commercial Code .
 
“Property” shall have the meaning assigned to such term in Section 2.1 hereof.
 
“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“Recorder” shall mean the [Office of the County Clerk of ________________].
 
“Renewal Lease” shall have the meaning assigned to such term in Section 4.3(b)
hereof.
 
“Rents” shall have the meaning assigned to such term in Section 2.1(h) hereof.
 
“Security Instrument” shall have the meaning assigned to such term in the
preamble hereto.
 
“Secured Obligations” shall have the meaning assigned to such term in the Pledge
Agreement.
 
“Secured Parties” shall have the meaning assigned to such term in the Pledge
Agreement.
 
“State” shall mean the State in which the Land is located.
 
“Tangible Chattel Paper” shall have the meaning assigned to such term in the
Uniform Commercial Code.
 
“Taxes” shall have the meaning assigned to such term in Section 4.2 hereof.
 
“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.
 
“Third Party Borrower” shall have the meaning assigned to such term in Section
19.1 hereof.
 
[“Trustee” shall have the meaning assigned to such term in the preamble hereto.]
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the state in which the Property is located; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Grantee’s security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the state in which the Property is located,
the term “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.
 
 

 

--
 
-5-

--------------------------------------------------------------------------------

 
 
 
“Work Charge” shall have the meaning assigned to such term in Section 4.5(a)
hereof.
 
All capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Indenture.  The rules of construction set forth in
Section 1.03 of the Indenture shall be applicable to this Security Instrument
mutatis mutandis.  Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form.
 
ARTICLE 2
 
 
GRANTS OF SECURITY
 
    Section 2.1            PROPERTY MORTGAGED.  Pursuant to the terms of
Sections 2.2, 2.6 and 2.8 below, in order to secure the due and punctual payment
and performance of all of the Secured Obligations for the benefit of the Secured
Parties, Grantor does hereby irrevocably MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE,
ASSIGN, WARRANT, TRANSFER and CONVEY, subject to the Permitted Liens, to
Trustee, in trust, with power of sale and right of entry and possession, for the
use and benefit of the Grantee, and does hereby grant a security interest in and
lien upon all of the following property, rights, interests, and estates now
owned or hereafter acquired by Grantor (collectively, the “Property”), subject
to the Permitted Liens, if any:


(a)           Land.  The real property described in Exhibit A attached hereto
and made a part hereof (collectively, the “Land”);
 
(b)           [Reserved];
 
(c)           Additional Land.  All additional lands, estates and development
rights hereafter acquired by Grantor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the Lien of this Security Instrument;
 
(d)           Improvements.  The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or description now or hereafter attached, erected or located on
the Land, including, without limitation, (i) all attachments, railroad tracks,
foundations, sidewalks, drives, roads, curbs, streets, ways, alleys, passages,
passageways, sewer rights, parking areas, driveways, fences and walls and (ii)
all materials now or hereafter located on the Land intended for the
construction, reconstruction, repair, replacement, alteration, addition or
improvement of or to such buildings, fixtures, structures and improvements, all
of which materials shall be deemed to be part of the Improvements (as defined
herein) immediately upon delivery thereof on the Land and to be part of the
Improvements immediately upon their incorporation therein (collectively, the
“Improvements”);
 
(e)           Easements.  All easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements, including, but not limited to, the reversions and remainders, and
all land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
 



 

 
 
-6-

--------------------------------------------------------------------------------

 




 
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Grantor of, in and to the Land and the Improvements, and every part
and parcel thereof, with the appurtenances thereto;
 
(f)           Fixtures and Personal Property.  All machinery, apparatus,
equipment, fittings, fixtures (including, but not limited to, all heating,
air-conditioning, plumbing, lighting, communications and elevator fixtures,
inventory and goods), inventory and articles of personal property and accessions
thereof and renewals, replacements thereof and substitutions therefor
(including, but not limited to, beds, bureaus, chiffonniers, chests, chairs,
desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes, draperies,
curtains, shades, venetian blinds, screens, paintings, hangings, pictures,
divans, couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware, silverware, food carts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, medical equipment, potted plants, heating, lighting
and plumbing fixtures, fire prevention and extinguishing apparatus, cooling and
air-conditioning systems, elevators, escalators, fittings, plants, apparatus,
stoves, ranges, refrigerators, laundry machines, tools, machinery, engines,
dynamos, motors, boilers, incinerators, switchboards, conduits, compressors,
vacuum cleaning systems, floor cleaning, waxing and polishing equipment, call
systems, brackets, electrical signs, bulbs, bells, ash and fuel, conveyors,
cabinets, lockers, shelving, spotlighting equipment, dishwashers, garbage
disposals, washers and dryers), other customary hotel equipment and other
tangible property of every kind and nature whatsoever owned by Grantor, or in
which Grantor has or shall have an interest, now or hereafter located upon the
Land and the Improvements, or appurtenant thereto, or usable in connection with
the present or future operation and occupancy of the Land and the Improvements
and all building equipment, materials and supplies of any nature whatsoever
owned by Grantor, or in which Grantor has or shall have an interest, now or
hereafter located upon the Land or the Improvements, or appurtenant thereto, or
usable in connection with the present or future operation and occupancy of the
Land and the Improvements (hereinafter collectively called the “Personal
Property”), and the right, title and interest of Grantor in and to any of the
Personal Property which may be subject to any security interests, as defined in
the Uniform Commercial Code, or equipment leases superior in priority to the
Lien of this Security Instrument and all proceeds and products of all of the
above;
 
(g)           Operating Lease.  That certain Lease Agreement dated as of
_______________ between _________________________, as lessor, and
_______________, as lessee (as may be further amended, assigned, and extended
and in effect from time to time, collectively, the “Operating Lease”), and the
leasehold estate created thereby (the “Operating Leasehold Estate”), including
all assignments, modifications, extensions and renewals from time to time of the
Operating Lease and all credits, deposits, options, privileges and rights of
Operator as tenant under the Operating Lease, including, but not limited to,
rights of first refusal, if any, and the right, if any, to renew or extend the
Operating Lease for a succeeding term or terms, and also including all the right
title, claim or demand whatsoever of Operator either in law or in equity, in
possession or expectancy, of, in and to Operator’s rights, as tenant under the
Operating Lease, to elect under Section 365(h)(1) of the Bankruptcy Code, Title
11 U.S.C.A. §101 et seq. (the “Bankruptcy Code”) to terminate or treat the
Operating Lease as terminated in the event (i) of the bankruptcy, reorganization
or insolvency of the lessor thereunder, and (ii) the rejection of the Operating
Lease by the lessor thereunder, as debtor in possession, or by a trustee for the
lessor thereunder, pursuant to Section 365 of the Bankruptcy Code;
 



 

 
 
-7-

--------------------------------------------------------------------------------

 




 
(h)           Leases and Rents.  All leases, subleases, rental agreements,
tenancies, occupancy or concession agreements, registration cards and
agreements, if any, and other agreements whether or not in writing affecting the
use, enjoyment or occupancy of the Land and/or the Improvements heretofore or
hereafter entered into (including, without limitation, the Operating Lease) and
all extensions, amendments and modifications thereto, whether before or after
the filing by or against Grantor of any petition for relief under Creditor’s
Rights Laws (defined below) (collectively, the “Leases”), and all right, title
and interest of Grantor, its successors and assigns therein and thereunder,
including, without limitation, any guaranties of the lessees’ obligations
thereunder, cash, guaranty agreements, letters of credit, bonds, sureties or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues,
registration fees, advance rental payments, payments incident to assignment,
sublease or surrender of a Lease, claims for forfeited deposits and claims for
damages, now due or hereafter to become due, with respect to any Lease, any
indemnification against, or reimbursement for, sums paid and costs and expenses
incurred by the Grantor under any Lease or otherwise, and any award in the event
of the bankruptcy of any Tenant under or guarantor of a Lease, if any, and
profits (including all oil and gas or other mineral royalties and bonuses and
all rents, revenues, bonus money, royalties, rights and benefits accruing to
Grantor under all present and future oil, gas and mineral leases on any parts of
the Land and the Improvements) from the Land and the Improvements, all income,
rents, room rates, issues, profits, revenues, deposits, accounts and other
benefits from the operation of the hotel on the Land and/or the Improvements,
including, without limitation, all revenues and credit card receipts collected
from guest rooms, restaurants, bars, mini-bars, meeting rooms, banquet rooms and
recreational facilities and otherwise, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of sale, lease, sublease, license, concession or other
grant of the right of the possession, use or occupancy of all or any portion of
the Land and/or Improvements, or personalty located thereon, or rendering of
services by Grantor or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others, including, without
limitation, from the rental of any office space, retail space, commercial space,
guest room or other space, halls, stores or offices, including any deposits
securing reservations of such space, exhibit or sales space of every kind,
license, lease, sublease and concession fees and rentals, health club membership
fees, food and beverage wholesale and retail sales, service charges, vending
machine sales and proceeds, if any, from business interruption or other loss of
income insurance relating to the use, enjoyment or occupancy of the Land and/or
the Improvements whether paid or accruing before or after the filing by or
against Grantor of any petition for relief under Creditors Rights Laws (the
“Rents”), and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Secured
Obligations.  As used herein, the term “Creditors Rights Laws” shall mean any
existing or future laws of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to its debts or debtors;
 
(i)           Insurance Proceeds.  All insurance proceeds and any unearned
premiums on and in respect of the Property under any insurance policies covering
the Property whether or not required by this Security Instrument, the Indenture
or any other Notes Documents, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property (collectively, the “Insurance
Proceeds”);
 
(j)           Condemnation Awards.  All condemnation awards or payments,
including interest thereon, which may heretofore and hereafter be made with
respect to the Property by reason of any taking or condemnation, whether from
the exercise of the right of eminent domain (including,
 



 

 
 
-8-

--------------------------------------------------------------------------------

 




 
but not limited to, any transfer made in lieu of or in anticipation of the
exercise of the right) (collectively, the “Awards”);
 
(k)           [Reserved];
 
(l)           Tax Certiorari.  All refunds, rebates or credits in connection
with reduction in real estate taxes and assessments charged against the Property
as a result of tax certiorari or any applications or proceedings for reduction;
 
(m)           Rights.  The right, in the name and on behalf of Grantor, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Grantee or Secured Parties in the Property;
 
(n)           Agreements.  All other agreements, management agreements,
operating agreements, franchise agreements, license agreements, contracts,
certificates, chattel paper (whether tangible or electronic), instruments,
franchises, permits, licenses, plans, specifications and other documents
(including electronic documents), now or hereafter entered into, and all rights
therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of any part of the Land and Improvements
or any business or activity conducted on any part of the Land and Improvements,
including, but not limited to, the Management Agreement and Franchise Agreement
and any and all agreements executed in connection therewith, and all right,
title and interest of Grantor therein and thereunder, including, without
limitation, all reserves, deferred payments, deposits, and refunds of every
kind, nature or character relating thereto, and the right, during the occurrence
of any Event of Default, to receive and collect any sums payable to Grantor
thereunder;
 
(o)           Intangibles.  All trade names, trademarks, service marks, logos,
copyrights, goodwill, books and records, tenant or guest lists, advertising
materials, telephone exchange numbers identified in such materials, and all
other general intangibles relating to or used in connection with the operation
of the Land, the Improvements and the Personal Property;
 
(p)           Grantor Accounts.  All right, title and interest of Grantor, if
any, arising from the operation of the Land and the Improvements in and to all
payments for goods or property sold, leased or occupied or for services
rendered, whether or not yet earned by performance, and not evidenced by an
instrument or chattel paper (hereinafter referred to as “Accounts Receivable”),
including, without limiting the generality of the foregoing, (i) all accounts,
contract rights, book debts, and notes arising from the operation of a hotel on
the Land and the Improvements or arising from the sale, lease or exchange of
goods or other property and/or the performance of services, (ii) Grantor’s
rights to payment from any consumer credit/charge card organization or entities
which sponsor and administer such cards, such as the American Express Card, the
Visa Card and the MasterCard or other similar credit cards, (iii) Grantor’s
rights in, to and under all purchase orders for goods, services or other
property, (iv) Grantor’s rights to any goods, services or other property
represented by any of the foregoing, (v) monies due to or to become due to
Grantor under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of Grantor) and (vi) all collateral security and
guaranties of any kind given by any Person with respect to any of the
foregoing.  Accounts Receivable shall include those now existing or hereafter
created, substitutions therefor, proceeds (whether cash or non-cash, movable or
immovable, tangible or intangible) received upon the sale, exchange, transfer,
collection or other disposition or substitution thereof and any and all of the
foregoing and proceeds therefrom;
 



 

 
 
-9-

--------------------------------------------------------------------------------

 




 
(q)            Security Interests.  All right, title and interest of the Owner
and Operator under the Operating Lease as secured party in the personal property
and collateral pursuant to any security interest granted by lessees or by
operation of Applicable Laws  thereunder;
 
(r)           Miscellaneous.  To the extent not set forth in this Section 2.1,
the Collateral defined in Section 2.6 below;
 
(s)           Proceeds.  All proceeds of any of the foregoing items set forth in
subsections (a) through (r) above, including, without limitation, Insurance
Proceeds, Awards which may at any time be converted into cash or liquidation
claims; and
 
(t)           Other Rights.  Any and all other rights of Grantor in and to the
items set forth in subsections (a) through (s) above.
 
Section 2.2         ASSIGNMENT OF LEASES AND RENTS.
 
(a)           Grantor hereby absolutely and unconditionally assigns, transfers,
and sets over to Grantee and Trustee all of Grantor’s right, title and interest
in and to all current and future Leases and Rents and the right, subject to
Applicable Laws, to collect all sums payable to the Grantor thereunder and apply
the same as the Grantee may, in its sole discretion, determine to be appropriate
to protect the security afforded by this Security Instrument (including the
payment of reasonable costs and expenses in connection with the maintenance,
operation, improvement, insurance, taxes and upkeep of the Property), which is
not conditioned upon the Grantee being in possession of the Land; it being
intended by Grantor that this assignment constitutes a present, absolute,
effective, irrevocable and complete assignment and not an assignment for
additional security only.  Subject to the terms of Section 9.1(i) of this
Security Instrument, Grantee grants to Grantor a revocable license to (i)
collect, receive, use and enjoy the Rents and Grantor shall hold the Rents, or a
portion thereof sufficient to discharge all current sums due on the Secured
Obligations, for use in the payment of such sums, and (ii) enforce the terms of
the Leases.  The foregoing license shall not be revoked until the occurrence and
during the continuance of an Event of Default in accordance with Section 9.1(i)
of this Security Instrument.
 
(b)           The Grantor acknowledges that the Grantee has taken all reasonable
actions necessary to obtain, and that upon recordation of this Security
Instrument the Grantee shall have, to the extent permitted under Applicable
Laws, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases, subject to the
Permitted Liens, and in the case of security deposits, rights of depositors as
required under Applicable Laws. The Grantor acknowledges and agrees that upon
recordation of this Security Instrument, the Grantee’s interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to the Grantor
and all third parties, including, without limitation, any subsequently appointed
trustee in any case under the Bankruptcy Code, without the necessity of
commencing a foreclosure action with respect to this Security Instrument, making
formal demand for the Rents, obtaining the appointment of a receiver or taking
any other affirmative action.
 
(c)           Without limitation of the absolute nature of the assignment of the
Rents hereunder, the Grantor and the Grantee agree that (a) this Security
Instrument shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Security Instrument extends to property of the Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents, and (c)
such security interest shall extend to all rents acquired by the estate after
the commencement of any case in bankruptcy.
 
Section 2.3        [RESERVED].
 



 

 
 
-10-

--------------------------------------------------------------------------------

 




 
Section 2.4       COLLECTION OF RENTS BY THE GRANTEE.
 
(a)           Any Rents receivable by the Grantee hereunder, after payment of
all proper costs and expenses as the Grantee may, in its sole discretion,
determine to be appropriate (including the payment of reasonable costs and
expenses in connection with the maintenance, operation, improvement, insurance,
taxes and upkeep of the Property), shall be applied in accordance with the
provisions of Section 9.2 of this Security Instrument.  The Grantee shall be
accountable to the Grantor only for Rents actually received by the Grantee.  The
collection of such Rents and the application thereof shall not cure or waive any
Event of Default or waive, modify or affect notice of Event of Default or
invalidate any act done pursuant to such notice.
 
(b)           The Grantor hereby irrevocably authorizes and directs the Tenant
under each Lease to rely upon and comply with any and all notices or demands
from the Grantee for payment of Rents to the Grantee and the Grantor shall have
no claim against any Tenant for Rents paid by such Tenant to the Grantee
pursuant to such notice or demand.
 
Section 2.5     IRREVOCABLE INTEREST. All rights, powers and privileges of the
Trustee and Grantee herein set forth are coupled with an interest and are
irrevocable, subject to the terms and conditions hereof, and the Grantor shall
not take any action under the Leases or otherwise which is inconsistent with
this Security Instrument or any of the terms hereof and any such action
inconsistent herewith or therewith shall be void.
 
Section 2.6      SECURITY AGREEMENT.  This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code.  The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of Grantor
in the Property.  By executing and delivering this Security Instrument, Grantor
hereby grants to Grantee for the benefit of the Secured Parties, as security for
the Secured Obligations, a security interest in the following properties, assets
and rights of Grantor, wherever located, whether now owned or hereafter acquired
or arising, and all Proceeds and products thereof (all of the same being
hereinafter called the “Collateral”):  all personal and fixture property of
every kind and nature, including all goods (including inventory, equipment and
any accessions thereto), Instruments (including promissory notes), documents
(including, if applicable, electronic documents), accounts, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), securities and
all other investment property, supporting obligations, any other contract rights
or rights to the payment of money, insurance claims and Insurance Proceeds, all
general intangibles (including all payment intangibles) and all of the Insurance
Proceeds of any of the foregoing (as each of the foregoing terms is defined in
the Uniform Commercial Code).
 
    Section 2.7          FIXTURE FILING.  Without in any manner limiting the
generality of any of the other provisions of this Security Instrument:  (a) some
portions of the goods described or to which reference is made herein are or are
to become fixtures on the Land described or to which reference is made herein or
on Exhibit A attached to this Security Instrument; (b) this Security Instrument
is to be filed of record in the real estate records as a financing statement and
shall constitute a “fixture filing” for purposes of the Uniform Commercial Code;
and (c) Owner is the record fee owner of the real estate or interests in the
real estate constituting the Property hereunder, subject to the Permitted
Liens.  Information concerning the security interest herein granted may be
obtained at the addresses set forth on the first page hereof.  This Security
Instrument shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property and is to be filed for
record in the real property or other applicable records in the office of the
Recorder where the Property (including said fixtures) is situated.  This
Security Instrument shall also be effective as a financing statement covering as
extracted minerals or the like (including oil and gas) and accounts subject to
the applicable provisions of the Uniform Commercial



 

 
 
-11-

--------------------------------------------------------------------------------

 




Code of the State in which the Property is located.  The address of the Debtor
(Grantor) is set forth on the first page hereof and the address of the Secured
Party (Grantee) is set forth below.  In that regard, the following information
is provided:
 
Name of First Debtor:
 
Type of Organization:
 
State:
 
Organizational ID Number:
 
Name of Secured Party:
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Collateral
Agent
Address of Secured Party:
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292
Attn: Corporate Loan Department
 
Name of Second Debtor:
 
Type of Organization:
 
State:
 
Organizational ID Number:
 
Name of Secured Party:
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Collateral
Agent
Address of Secured Party:
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292
Attn: Corporate Loan Department



Section 2.8            CONDITIONS TO GRANT.  TO HAVE AND TO HOLD the above
granted and described Property unto Trustee for and on behalf of Grantee and to
the use and benefit of Grantee and Secured Parties and their successors and
assigns, forever IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY, to secure the
Secured Obligations; provided, however, these presents are upon the express
condition that, upon final payment and performance of the Secured Obligations or
the full and final release of this Security Instrument, these presents and the
estate hereby granted shall cease, terminate and be void.
 
Section 2.9            GRANTS TO GRANTEE.  This Security Instrument and the
grants, assignments and transfers made to Grantee in this Article 2 shall inure
to Grantee solely in its capacity as Collateral Agent for its own benefit and
the benefit of the Secured Parties.
 
Section 2.10           HOMESTEAD.  None of the Property forms any part of any
property owned, used or claimed by Grantor as a residence or business
homestead.  None of the Property is exempt from forced sale under Applicable
Laws and, to the extent applicable, the state in which Land and Improvements are
located.  Grantor hereby disclaims and renounces each and every claim to the
Property as a homestead.
 



 

 
 
-12-

--------------------------------------------------------------------------------

 




 
 
ARTICLE 3
 
 
SECURED OBLIGATIONS
 
Section 3.1         SECURED OBLIGATIONS. This Security Instrument and the
grants, assignments and transfers made in Article 2 are given for the purpose of
securing the Secured Obligations, including any advances made by Grantee or any
Secured Party for the construction, improvement, operation, repair, maintenance,
preservation or operation of the Property and the security for payment of the
Secured Obligations, whether such future advances are obligatory or are made at
Grantee’s or such Secured Party’s option, for any purpose and the Property is
collateral security for the payment and performance in full when due of the
Secured Obligations.
 
Section 3.2        PAYMENT OF OBLIGATIONS.  Grantor will pay and perform the
Secured Obligations at the time and in the manner provided in the Indenture and
the other Note Documents, subject to and as required by the terms and provisions
thereof including, without limitation, any non-recourse provisions expressly set
forth therein.
 
Section 3.3        INCORPORATION BY REFERENCE.  All the covenants, conditions
and agreements contained in the Indenture and the other Note Documents are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein.
 
Section 3.4        FUTURE ADVANCES.  This Security Instrument shall secure all
of the Secured Obligations, including, without limitation, future advances
whenever hereafter made with respect to or under the Indenture or the other Note
Documents and shall secure not only Secured Obligations with respect to
presently existing indebtedness under the Indenture and the other Note Documents
but also any and all other indebtedness which may hereafter be owing by the
Grantor to the Secured Parties under the Indenture and the other Note Documents
however incurred, whether interest, discount or otherwise, and whether the same
shall be deferred, accrued or capitalized, including future advances and
re-advances pursuant to the Indenture or the other Note Documents, whether such
advances are obligatory or to be made at the option of the Secured Parties, or
otherwise, and any extensions, refinancings, modifications or renewals of all
such Secured Obligations whether or not the Grantor executes any extension
agreement or renewal instrument and, in each case, to the same extent as if such
future advances were made on the date of the execution of this Security
Instrument.
 
ARTICLE 4
 
 
PROPERTY AND COLLATERAL REPRESENTATIONS AND COVENANTS
 
Grantor represents, warrants, covenants and agrees as follows:
 
Section 4.1        INSURANCE.  Grantor shall obtain and maintain, or cause to be
obtained and maintained, in full force and effect at all times insurance with
respect to Grantor and the Property as required pursuant to Section 4.16 of the
Indenture.
 
Section 4.2       TAXES AND OTHER CHARGES.  Grantor shall pay and discharge all
real estate and personal property taxes, assessments, water rates or sewer rents
(collectively, “Taxes”), ground rents, maintenance charges, impositions (other
than Taxes), and any Other Charges now or hereafter levied or assessed or
imposed against the Property or any part thereof in accordance with the
provisions of the Indenture.
 



 

 
 
-13-

--------------------------------------------------------------------------------

 




 
Section 4.3        LEASES.
 
(a)           Grantor hereby represents and warrants that, as of the Effective
Date: (i) Operator is the lessor under all Major Leases (except with respect to
the Operating Lease, under which the Operator is the lessee), (ii) to the best
of Grantor’s knowledge, no Person (other than hotel guests or with respect to
Permitted Liens) has any possessory interest in any Property or right to occupy
the same except under and pursuant to the provisions of the Major Leases and the
Management Agreement; (iii) to the best of Grantor’s knowledge, the Major Leases
are in full force and effect and there are no material defaults by Grantor or
any Tenant under any Major Lease, and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute material
defaults under any Major Lease; (iv) with respect to each Major Lease, to the
best of Grantor’s knowledge, (u) no Rent has been paid more than one (1) month
in advance of its due date, (v) there are no offsets or defenses to the payment
of any portion of the Rents, (w) all work to be performed by Grantor under each
Major Lease has been performed as required and has been accepted by the
applicable Tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Grantor to any Tenant have already been received by such Tenant, (x) there has
been no prior sale, transfer or assignment, hypothecation or pledge of any Major
Lease or of the Rents received therein which is still in effect, (y) no Tenant
under any Major Lease has sublet all or any portion of the premises demised
thereby, nor does anyone except such Tenant and its employees occupy such leased
premises other than with respect to Permitted Liens, and (z) no Tenant under any
Major Lease has a right or option pursuant to such Major Lease or otherwise to
purchase all or any part of the Property; or any right or option for additional
space which constitutes Property.
 
(b)           Grantor hereby covenants and agrees that it shall not enter into a
proposed Lease, including the renewal or extension of an existing Lease (each a
“Renewal Lease”), unless such proposed Lease or Renewal Lease (i) provides for
rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the Tenant) as of the date such
Lease or Renewal Lease is executed by Grantor (unless, in the case of a Renewal
Lease, the rent payable during such renewal, or a formula or other method to
compute such rent, is provided for in the original Lease), (ii) is an
arms-length transaction with a bona fide, independent third party Tenant, (iii)
would not cause a Material Adverse Effect, and (iv) is subject and subordinate
to the this Security Instrument. At Grantee’s request, Grantor shall promptly
deliver to Grantee copies of all Leases and Renewal Leases which are entered
into pursuant to this Section 4.3(b) together with Grantor’s certification that
they have satisfied all of the conditions of this Section 4.3(b).
 
(c)           Grantor hereby covenants and agrees that it (i) shall observe and
perform in all material respects all the obligations imposed upon the lessor
under the Major Leases and shall not knowingly do or permit to be done anything
to impair the value of any of the Major Leases as security for the Secured
Obligations; (ii) shall promptly send copies to Grantee of all notices of
default which Grantor shall send or receive with respect to the Major Leases;
(iii) shall enforce all of the material terms, covenants and conditions
contained in the Major Leases upon the part of the Tenant thereunder to be
observed or performed; (iv) shall not collect any of the Rents more than one (1)
month in advance (provided security deposits shall not be deemed Rents collected
in advance); and (v) shall not execute any other assignment of the lessor’s
interest in any of the Major Leases or the Rents therefrom, except for Permitted
Liens (as such term is defined in the Indenture).
 
(d)           Grantor may, without the consent of Grantee, amend, modify or
waive the provisions of any Lease or Renewal Lease or terminate, reduce rents
under, accept a surrender of space under, or shorten the term of, any Lease or
Renewal Lease (including any guaranty, letter of credit or other credit support
with respect thereto); provided (i) that such action (taking into account, in
the case of a termination, reduction in rent, surrender of space or shortening
of term, and the planned alternative use of the affected
 



 

 
 
-14-

--------------------------------------------------------------------------------

 




 
space) would not cause a Material Adverse Effect, and (ii) that such Lease or
Renewal Lease, as amended, modified or waived, is otherwise in compliance with
the requirements of this Security Instrument and any subordination agreement
binding upon Grantee with respect to such Lease or Renewal Lease. A termination
of a Lease or Renewal Lease with a Tenant who is in default beyond applicable
notice and grace periods shall not be considered an action which constitutes a
Material Adverse Effect unless it causes a breach, default or failure of
performance under the Management Agreement or Franchise Agreement, as
applicable.  At Grantee’s request, Grantor shall promptly deliver to Grantee
copies of all Leases, Renewal Leases, amendments, modifications and waivers
which are entered into pursuant to this Section 4.3(d) together with a
certification with respect to each that it has satisfied all of the conditions
of this Section 4.3(d).
 
Section 4.4         TITLE.  Owner has fee simple title to the Property, subject
only to the Permitted Liens, and has the right to mortgage, grant, bargain,
sell, pledge, assign, warrant, transfer and convey the same.  Subject to the
Permitted Liens, Grantor shall forever warrant, defend and preserve the title
and the validity and priority of the Lien of this Security Instrument and shall
forever warrant and forever defend the same to Grantee and the Secured Parties,
as applicable, against the claims of all Persons whatsoever. Operator possesses
a good and valid leasehold estate in and to the Operating Leasehold Estate and
leases the Operating Leasehold Estate free and clear of all liens, encumbrances
and charges whatsoever, except for the Permitted Liens.  This Security
Instrument, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority Lien on the
Property, subject only to Permitted Liens and (b) perfected security interests
in and to, and perfected collateral assignments of, all personalty (including
the Leases), all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Liens.
 
Section 4.5        PAYMENT FOR LABOR AND MATERIALS.
 
(a)           Subject to Section 4.5(b) below, Grantor will promptly pay (or
cause to be paid) when due all bills and costs for labor, materials, and
specifically fabricated materials incurred in connection with the Property
(each, a “Work Charge”) and never permit to exist beyond the due date thereof in
respect of the Property or any part thereof any Lien or security interest with
respect to any Work Charge other than a Lien permitted pursuant to Section
4.23(c)(i) of the Indenture, even though inferior to the Liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of the Property or any part thereof any other or additional Lien or
security interest with respect to any Work Charge other than the Liens or
security interests hereof except for the Liens permitted pursuant to Section
4.23(c)(i) of the Indenture.  Grantor represents there are no claims for payment
for work, labor or materials affecting the Property which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Note
Documents.
 
(b)           After prior written notice to Grantee, Grantor, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Work Charge,
the applicability of any Work Charge to Grantor or to the Property or any
alleged non-payment of any Work Charge, provided that (i) no Event of Default
has occurred and is continuing; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any instrument to which
Grantor is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all Applicable Laws; (iii)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost during the duration of
such legal proceeding; (iv) Grantor shall promptly upon final determination
thereof pay (or cause to be paid) any such Work Charge determined to be valid,
applicable and unpaid; (v) such proceeding shall suspend the collection of such
contested Work Charge from the Property or Grantor shall have paid the same (or
shall have caused the same to be paid) under protest; and (vi) Grantor shall
furnish (or cause
 



 

 
 
-15-

--------------------------------------------------------------------------------

 




 
to be furnished) such security as may be required in the proceeding by
Applicable Laws, or as may be reasonably requested by Grantee, to insure payment
of such Work Charge, together with all interest and penalties payable in
connection therewith.  Grantee may apply any such security or part thereof, as
necessary to pay for such Work Charge at any time when, in the sole but
reasonable judgment of Grantee, the validity, applicability and non-payment of
such Work Charge is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost during or as a result of such legal proceeding or Work Charge.
 
Section 4.6          MAINTENANCE AND USE OF PROPERTY, WASTE, USE.  Grantor shall
cause the Property to be maintained in a good and safe condition and repair in
accordance with the terms of the Indenture.  Subject to the terms of the
Indenture, the Improvements and the Personal Property shall not be removed,
demolished or materially altered or expanded (except for normal replacement of
the Personal Property) without the consent of Grantee.  Subject to the terms of
the Indenture, Grantor shall promptly repair, replace or rebuild any part of the
Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any condemnation and shall complete and
pay for any structure at any time in the process of construction or repair on
the Land.  Subject to the terms of the Indenture, Grantor shall not initiate,
join in, acquiesce in, or consent to any change in any private restrictive
covenant, zoning law or other public or private restriction, limiting or
defining the uses which may be made of the Property or any part
thereof.  Subject to the provisions of the Indenture with respect thereto, if,
under Applicable Laws relating to zoning, the use of all or any portion of the
Property is or shall become a nonconforming use, Grantor will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Grantee.  Grantor shall
not commit or suffer any waste of the Property or make any change in the use of
the Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or give cause for cancellation of any policy, or do or permit
to be done thereon anything that may in any way impair the value of the Property
or the security of this Security Instrument.  Grantor will not, without the
prior written consent of Grantee, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Land, regardless of the depth thereof or the method of mining
or extraction thereof.  The Property shall be used only for a hotel and any
ancillary uses relating thereto, and for no other uses without the prior written
consent of Grantee.
 
Section 4.7            CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF
ORGANIZATION; STATUS OF GRANTOR.  Each Grantor will not effect any change (i) to
its legal name, (ii) in its identity (including its trade name or names) or
organizational structure, (iii) in its organizational identification number, if
any, (iv) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), or (v) in its principal
place of business set forth on the first page of this Security Instrument,
unless (A) it shall have given the Grantee written notice at least thirty (30)
days prior to the effective date of any such change, clearly describing such
change and providing such other information in connection therewith as the
Grantee may reasonably request, and, in the case of a change in Grantor’s
structure not permitted by the Indenture, without first obtaining the prior
written consent of Grantee, and (B) it shall have taken or will promptly take
all action necessary to maintain the perfection and priority of the security
interest of the Grantee in the Collateral at all times following such
change.  Each Grantor’s exact legal name is correctly set forth in the first
paragraph of this Security Instrument and the signature block at the end of this
Security Instrument.  Each Grantor is an organization of the type specified in
the first paragraph of this Security Instrument.  Each Grantor is incorporated
in or organized under the laws of Delaware and authorized to do business in the
State of Texas.  Each Grantor’s principal place of business and chief executive
office, and the place where the Grantor keeps its books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been for
the preceding four months (or, if less, the entire period
 



 

 
 
-16-

--------------------------------------------------------------------------------

 




 
of the existence of Grantor) c/o FelCor Lodging Trust Incorporated, 545 E. John
Carpenter Freeway, Suite 1300, Irving, Texas 75062, Attention: General
Counsel.  Each Grantor’s organizational identification number, if any, assigned
by the state of incorporation or organization is correctly set forth in Section
2.7 of this Security Instrument.  If a Grantor does not now have an
organizational identification number and later obtains one, Grantor promptly
shall notify the Grantee of such organizational identification number.
 
Section 4.8         EVENT OF LOSS.  If there shall occur any Event of Loss (or,
in the case of any condemnation, taking or other proceeding in the nature
thereof, upon the occurrence thereof or notice of the commencement of any
proceeding therefor), the Grantor shall promptly send to the Grantee a written
notice setting forth the nature and extent thereof.  Any Net Loss Proceeds which
derive from such Event of Loss shall be applied, allocated and distributed in
accordance with the provisions of Section 4.12 of the Indenture.
 
Section 4.9        OPERATING LEASE.
 
(a)           Grantor hereby represents and warrants, as of the Effective Date:
(i) the Operating Lease is in full force and effect and has not been modified or
amended in any manner whatsoever, except as specified in Section 2.1(g) hereof;
(ii) to the best of Grantor’s knowledge, there are no material defaults under
the Operating Lease by any party thereunder, and no event has occurred which but
for the passage of time, or the giving of notice, or both would constitute a
material default under the Operating Lease; (iii) neither Owner nor Operator,
under the Operating Lease, has commenced any action or given or received any
notice for the purpose of terminating the Operating Lease; (iv) to the best of
Grantor’s knowledge, the applicable interests of Owner and Operator in the
Operating Lease are not subject to any Liens (other than Permitted Liens)
superior to, or of equal priority with, this Security Instrument; (v) this
Security Instrument encumbers the Operator’s leasehold interest in the Property
as tenant under the Operating Lease and Owner’s fee interest in the Property
(and the Owner’s interest, as landlord, in the Operating Lease); (vi) the
Owner’s fee interest is subject and subordinate to this Security Instrument;
(vii) the Operating Lease requires Owner or Operator, as applicable, to use
reasonable efforts to give notice of any default by Owner or Operator to Grantee
and the Operating Lease further provides that any notice of termination given
under the Operating Lease is not effective against Grantee or any Secured Party
unless a copy of the notice has been delivered to Grantee in the manner
described in the Operating Lease; (viii) under the terms of the Operating Lease,
Grantee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of Operator under the
Operating Lease) to cure any default under the Operating Lease, which is curable
after the receipt of notice of any default, before Owner may terminate the
Operating Lease; (ix) under the terms of the Operating Lease and the applicable
Note Documents, taken together, any Net Loss Proceeds will be applied in
accordance with the terms of the Indenture; (x) the Operating Lease does not
impose restrictions on subletting; and (xi) the Operating Lease or a memorandum
thereof has been duly recorded.
 
(b)           Notwithstanding the terms of Section 11.1 of the Operating Lease,
by its execution of this Security Instrument, Owner hereby consents to Operator
entering into this Security Instrument and mortgaging and encumbering its
interest in the Operating Lease in favor of Grantee hereby.
 
(c)           The Owner and Operator hereby agree that the Operating Lease is
subject and subordinate to all of the terms and provisions of this Security
Instrument (including any and all extensions, renewals, replacements,
refinancings, additions to, consolidations, amendments and modifications hereof)
and to the rights of Grantee hereunder.
 



 

 
 
-17-

--------------------------------------------------------------------------------

 




(d)           Each of Owner and Operator hereby covenant and agree, so long as
the Secured Obligations remain outstanding, to:
 
(i)       promptly perform and/or observe in all material respects all of the
non-monetary covenants and agreements required to be performed and observed by
it under the Operating Lease and do all things necessary to preserve and to keep
unimpaired its rights thereunder;
 
(ii)       promptly notify Grantee of any event of default under the Operating
Lease;
 
(iii)                  promptly enforce the performance and observance of all of
the covenants and agreements required to be performed and/or observed by Owner
or Operator, as applicable, under the Operating Lease; and
 
(iv)                  maintain the Operating Lease in full force and effect
while the Secured Obligations remain outstanding.
 
(e)           Grantee acknowledges and agrees that the Operating Lease shall
automatically terminate upon Grantee (or its nominee or a purchaser of the
Property in connection with a foreclosure or pursuant to a deed in lieu thereof)
obtaining title to the Property pursuant to a foreclosure of this Security
Instrument, deed in lieu thereof or pursuant to the exercise of any other
remedies available to Grantee after an Event of Default.
 
Section 4.10       MANAGEMENT AGREEMENT.
 
(a)           Operator hereby represents and warrants, as of the Effective Date:
(i) the Management Agreement is in full force and effect, and to the best of
Operator’s knowledge, there is no material default thereunder by any party
thereunder; (ii) to the best of Operator’s knowledge, no event has occurred
that, with the passage of time and/or the giving of notice or both would
constitute a material default thereunder; (iii) except to the extent nonpayment
would not have a Material Adverse Effect, no management fees under the
Management Agreement are accrued and unpaid except as provided or permitted
under the express terms of the Management Agreement; and (iv) under the terms of
the Management Agreement, and the applicable Note Documents, taken together, any
Net Loss Proceeds will be applied in accordance with the terms of the Indenture.
 
(b)           Operator hereby covenants and agrees that, so long as the Secured
Obligations remain outstanding, Operator shall (i) diligently perform and
observe in all material respects all of the terms, covenants and conditions of
the Management Agreement on the part of  the Operator to be performed and
observed and Operator shall do all things necessary to keep unimpaired the
rights of Operator under the Management Agreement except to the extent failure
to do so would not have a Material Adverse Effect; and (ii) reasonably promptly
notify Grantee of the giving of any notice by the Manager to Operator of any
material default by Operator in the performance or observance of any of the
terms, covenants or conditions of the Management Agreement on the part of
Operator to be so performed and observed and deliver to Grantee a true copy of
each such notice.
 
Section 4.11      FRANCHISE AGREEMENT.
 
(a)           Operator hereby represents and warrants, as of the Effective
Date:  (i) the Franchise Agreement is in full force and effect, and, except to
the extent nonpayment would not have a Material Adverse Effect, all franchise
fees, reservation fees, royalties and other sums due and payable thereunder have
been paid in full to date (except as may be permitted under the express terms of
the Franchise Agreement), (ii) to the best of Operator’s knowledge, there is no
material default under the Franchise
 



 

 
 
-18-

--------------------------------------------------------------------------------

 




 
Agreement by any party thereunder, (iii) there exists no property improvement
plan with respect to the Property pursuant to which improvements or repairs to
the Property required by the Franchisor remain incomplete or unsatisfied in any
material respect in accordance with such plan or other requirements of the
Franchisor in any material respect, and (iv) under the terms of the Franchise
Agreement, and the applicable Note Documents, taken together, any Net Loss
Proceeds will be applied in accordance with the terms of the Indenture.
 
(b)           Operator hereby covenants and agrees that so long as the Secured
Obligations remain outstanding, Operator shall, (i) pay all sums required to be
paid by Operator, in its capacity as franchisee, under the Franchise Agreement
except to the extent nonpayment would not have a Material Adverse Effect, (ii)
diligently perform, observe and enforce in all material respects all of the
material terms, covenants and conditions of the Franchise Agreement on the part
of the Operator, in its capacity as franchisee, to be performed, observed and
enforced and do all things necessary to keep unimpaired the rights of the
Operator, in its capacity as franchisee, under the Franchise Agreement, and
(iii) reasonably promptly notify Grantee of the giving of any notice to Operator
of any material default by Operator, in its capacity as franchisee, in the
performance or observance of any of the terms, covenants or conditions of the
Franchise Agreement on the part of Operator, in its capacity as franchisee, to
be performed and observed and deliver to Grantee a true copy of each such
notice.
 
ARTICLE 5
 
 
FURTHER ASSURANCES
 
Section 5.1      COMPLIANCE WITH INDENTURE.  Grantor shall comply with all
covenants set forth in the Indenture relating to acts or other further
assurances to be made on the part of Grantor in order to protect and perfect the
Lien or security interest hereof upon, and in the interest of Trustee, Grantee
and Secured Parties in, the Property.
 
Section 5.2        AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF
ATTORNEY.  Grantor hereby irrevocably authorizes the Grantee at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto and
continuations thereof that (a) indicate the Collateral (i) as all assets of the
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) provide any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State or
such other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Grantor is an
organization, the type of organization and any organizational identification
number issued to the Grantor and, (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates.  The Grantor agrees to furnish any such information to the
Grantee promptly upon the Grantee’s request.  Grantor also ratifies its
authorization for Grantee to have filed any like initial financing statements,
amendments thereto and continuations thereof, if filed prior to the date of this
Security Instrument.  Grantor hereby irrevocably constitutes and appoints
Grantee and any officer or agent of Grantee, with full power of substitution, as
its true and lawful attorneys-in-fact with full irrevocable power and authority
in the place and stead of Grantor or in Grantor’s own name to execute in
Grantor’s name any such documents and otherwise to carry out the purposes of
this Section 5.2, to the extent that Grantor’s authorization above is not
sufficient and Grantor fails or refuses to promptly execute such documents.  To
the extent permitted by Applicable Laws, Grantor hereby ratifies all acts said
attorneys-in-fact have lawfully done in the past or shall lawfully do or cause
to be done in the future by virtue hereof.  This power of attorney is a power
coupled with an interest and shall be irrevocable until final payment and
performance of the Secured Obligations or the full and final release of this
Security Instrument.
 



 

 
 
-19-

--------------------------------------------------------------------------------

 


 
 
Section 5.3        RECORDING OF SECURITY INSTRUMENT, ETC.  Grantor, upon
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument and any of the other Note Documents
creating a Lien or evidencing the Lien hereof upon the Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by Applicable Laws in order to
publish notice of and fully to protect and perfect the Lien hereof upon, and the
interest of Grantee and Trustee in, the Property.  Grantor will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of this Security
Instrument and the other Note Documents, including any instrument of further
assurance and any modification or amendment of the foregoing documents, and all
federal state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Security Instrument and the other Note Documents, including any instrument of
further assurance and any modification or amendment of the foregoing documents,
except where prohibited by Applicable Laws so to do.
 
Section 5.4        ADDITIONS TO PROPERTY.  All right, title and interest of the
Grantor in and to all extensions, amendments, relocations, retakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Property hereafter acquired by or released
to the Grantor or constructed, assembled or placed by the Grantor upon the Land,
and all conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by the Grantor, shall become subject to the Lien and
security interest of this Security Instrument as fully and completely and with
the same effect as though now owned by the Grantor and specifically described in
the grant of the Property above, but at any and all times the Grantor will
execute and deliver to the Grantee any and all such further assurances,
mortgages, deeds of trust, conveyances or assignments thereof as the Grantee may
reasonably require for the purpose of expressly and specifically subjecting the
same to the Lien and security interest of this Security Instrument.
 
Section 5.5       ADDITIONAL SECURITY.  Without notice to or consent of the
Grantor and without impairment of the Lien and rights created by this Security
Instrument, the Grantee and/or Trustee at the direction of the Grantee may
accept (but the Grantor shall not be obligated to furnish) from the Grantor or
from any other Person, additional security for the Secured Obligations.  Neither
the giving hereof nor the acceptance of any such additional security shall
prevent the Grantee or Trustee at the direction of the Grantee from resorting,
first, to such additional security, and, second, to the security created by this
Security Instrument without affecting the Grantee’s and Trustee’s Lien and
rights under this Security Instrument.
 
Section 5.6        STAMP AND OTHER TAXES.  The Grantor shall pay any United
States documentary stamp taxes, with interest and fines and penalties, and any
mortgage recording taxes, with interest and fines and penalties, that may
hereafter be levied, imposed or assessed under or upon or by reason hereof or
the Secured Obligations or any instrument or transaction affecting or relating
to either thereof, and in default thereof, the Grantee may advance the same and
the amount so advanced shall be payable by the Grantor to the Grantee, upon
demand.
 
      Section 5.7       CERTAIN TAX LAW CHANGES.  In the event of the passage
after the date hereof of any law deducting from the value of real property, for
the purpose of taxation, amounts in respect of any Lien thereon or changing in
any way the laws for the taxation of mortgages or debts secured by mortgages for
state or local purposes or the manner of the collection of any taxes, and
imposing any taxes, either directly or indirectly, on this Security Instrument
or any other Note Document, the Grantor shall promptly pay to the Grantee such
amount or amounts as may be necessary from time to time to pay any



 

 
 
-20-

--------------------------------------------------------------------------------

 




such taxes, assessments or other charges resulting therefrom; provided, that if
any such payment or reimbursement shall be unlawful or taxable to the Grantee,
or would constitute usury or render the indebtedness wholly or partially
usurious under Applicable Laws, the Grantor shall pay or reimburse the Grantee
for payment of the lawful and non-usurious portion thereof.
 
Section 5.8        PROCEEDS OF TAX CLAIM.  In the event that the proceeds of any
tax claim are paid after the Grantee has exercised its right to foreclose the
Lien hereof, such proceeds shall be paid to the Grantee to satisfy any
deficiency remaining after such foreclosure.  The Grantee shall retain its
interest in the proceeds of any tax claim during any redemption period.  The
amount of any such proceeds in excess of any deficiency claim of the Grantee
shall in a reasonably prompt manner be released to the Grantor.
 
ARTICLE 6
 


 
DUE ON SALE/ENCUMBRANCE
 
Section 6.1        NO SALE/ENCUMBRANCE.  Except as and to the extent permitted
by the Indenture and except for any Permitted Liens, Grantor shall not cause or
permit a sale, conveyance, mortgage, deed, grant, bargain, encumbrance, pledge,
assignment, or grant of any options with respect to, or any other transfer or
disposition (directly or indirectly, voluntarily or involuntarily, by operation
of Applicable Laws or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest in the Property or any part thereof or
interest therein.
 
ARTICLE 7
 
 
PREPAYMENT; RELEASE OF PROPERTY
 
Section 7.1         PREPAYMENT.  The Secured Obligations may not be prepaid in
whole or in part except in strict accordance with the express terms and
conditions of the Indenture Notes and the Indenture.
 
Section 7.2        RELEASE OF PROPERTY.  Grantor shall not be entitled to a
release of any portion of the Property from the Lien of this Security Instrument
except in accordance with the express terms and conditions of the Indenture.
 
ARTICLE 8
 
 
DEFAULT
 
Section 8.1        EVENT OF DEFAULT.  The term “Event of Default” as used in
this Security Instrument shall have the meaning assigned to such term in the
Indenture and the occurrence of an “Event of Default” under the Indenture shall
constitute an “Event of Default” hereunder.
 
ARTICLE 9
 
 
RIGHTS AND REMEDIES UPON DEFAULT
 
Section 9.1.      REMEDIES.  Upon the occurrence and during the continuance of
any Event of Default, Grantor agrees that Grantee, acting for itself or by or
through Trustee (or its successors and substitutes), may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Grantor, and in and to the Property, including, but not limited
to, such actions as are available under Applicable Laws and the following
actions, each of which may be pursued alternatively, concurrently



 

 
 
-21-

--------------------------------------------------------------------------------

 




or otherwise, at such time and in such order as Grantee may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Grantee:
 
(a)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, declare the Secured Obligations to be immediately due and
payable.  Notwithstanding the foregoing, if and to the extent the Indenture
provides for automatic acceleration of the principal amount of the outstanding
Secured Obligations upon the occurrence of certain Events of Default, such
provisions with respect to automatic acceleration shall govern and control,
without any further notice, demand or other action by the Secured Parties,
Grantee, Trustee or any other Person.
 
(b)           [Reserved].
 
(c)           With respect to foreclosure, judicial or otherwise, with respect
to any of the Property:
 
(i)       Grantee may, or may direct Trustee (or its successors and substitutes)
to, institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of Applicable Laws,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner.    Grantee may personally, or by its agents or attorneys, or
may direct the Trustee to, (A) enter into and upon and take possession of all or
any part of the Property together with the books, records and accounts of the
Grantor relating thereto and exclude the Grantor, its agents and servants wholly
therefrom, (B) use, operate, manage and control the Property and conduct the
business thereof, (C) maintain and restore the Property, (D) make all necessary
or proper repairs, renewals and replacements and such useful alterations thereto
and thereon as the Grantee may deem advisable, (E) manage, lease and operate the
Property and carry on the business thereof and exercise all rights and powers of
the Grantor with respect thereto either in the name of the Grantor or otherwise
or (F) collect and receive all Rents.  Subject to Section 10.1, the Grantee or
Trustee shall be under no liability for or by reason of any such taking of
possession, entry, removal or holding, operation or management except that any
amounts so received by the Grantee shall be applied in accordance with the
provisions of  the Indenture.
 
(ii)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, with or without entry, to the extent permitted and pursuant to
the procedures provided by Applicable Laws, institute proceedings for the
partial foreclosure of this Security Instrument, conducting the sale as herein
provided, and without declaring the whole Secured Obligations due, and provided
that if sale is made because of an Event of Default as hereinabove mentioned,
such sale may be made subject to the unmatured part of the Indenture Notes
and/or the Secured Obligations secured hereby, and it is agreed that such sale,
if so made, shall not in any manner affect any other Secured Obligations secured
hereby, but as to such other Secured Obligations this Security Instrument and
the Liens created hereby shall remain in full force and effect just as though no
sale had been made under the provisions of this Section 9.1(c)(ii).  It is
further agreed that several sales may be made hereunder without exhausting the
right of sale for any remaining Secured Obligations secured hereby, it being the
purpose to provide for a foreclosure and sale of the Property for any matured
portion of any of the Secured Obligations secured hereby or other items provided
for herein without exhausting the power to foreclose and to sell the



 

 
 
-22-

--------------------------------------------------------------------------------

 




Property for any remaining Secured Obligations secured hereby, whether matured
at the time or subsequently maturing.
 
(iii)                  Grantee may, or may direct Trustee (or its successors and
substitutes) to, sell the Property in whole or in part and in such parcels and
order as Grantee or Trustee may determine, and the right of sale hereunder shall
not be exhausted by one or more sales, but successive sales may be had until all
of the Property has been legally sold.
 
(iv)                  Grantee and/or one or more Secured Parties may become the
purchaser at any such sale if it is the highest bidder, and shall have the
right, after paying or accounting for all costs of said sale or sales, to credit
the amount of the bid upon the amount of the Secured Obligations owing, in lieu
of cash payment.
 
(v)       It shall not be necessary for the Grantee or Trustee, or its
successors or substitutes, to have constructively in its possession any part of
the real or personal Property covered by this Security Instrument, and the title
and right of possession of said Property shall pass to the purchaser or
purchasers at any sale hereunder as fully as if the same had been actually
present and delivered.  Likewise, on foreclosure of this Security Instrument
whether by power of sale herein contained or otherwise, Grantor or any Person
claiming any part of the Property by, through or under Grantor, shall not be
entitled to a marshalling of assets or a sale in inverse order of alienation.
 
(vi)                  The recitals and statements of fact contained in any
notice or in any conveyance to the purchaser or purchasers at any sale hereunder
shall be prima facie evidence of the truth of such facts, and all prerequisites
and requirements necessary to the validity of any such sale shall be presumed to
have been performed.
 
(vii)                  To the extent permitted by Applicable Laws, any sale
under the powers granted by this Security Instrument shall be a perpetual bar
against Grantor, its heirs, successors, assigns and legal representatives.
 
(viii)                  Grantee may, or may direct Trustee (or its successors
and substitutes) to, sell for cash or upon credit the Property or any part
thereof and all estate, claim, demand, right, title and interest of Grantor
therein and rights of redemption thereof, pursuant to power of sale or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by Applicable Laws.
 
(ix)                  In the event of a sale, by foreclosure, power of sale or
otherwise, of less than all of Property, this Security Instrument shall continue
as a Lien and security interest on the remaining portion of the Property
unimpaired and without loss of priority.
 
(d)           In the event any sale hereunder is not completed or is defective
in the opinion of Grantee or the holder of any part of the Secured Obligations,
to the extent permitted by Applicable Laws, such sale shall not exhaust the
power of sale hereunder, and Grantee or such holder shall have the right to
cause a subsequent sale or sales to be made by the Trustee or any successor or
substitute Trustee.
 
       (e)           In the event of a foreclosure under the powers granted by
this Security Instrument, Grantor and all other Persons in possession of any
part of the Property shall be deemed tenants at will of the purchaser at such
foreclosure sale and shall be liable for a reasonable rental for



 

 
 
-23-

--------------------------------------------------------------------------------

 




the use of the Property; and if any such tenants refuse to surrender possession
of the Property upon demand, the purchaser shall be entitled to institute and
maintain the statutory action of forcible entry and detainer and procure a writ
of possession thereunder, and Grantor expressly waives all damages sustained by
reason thereof.
 
(f)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained herein or
in the Indenture Notes, the Indenture or in the other Note Documents.
 
(g)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, recover judgment on the Indenture Notes either before, during
or after any proceedings for the enforcement of this Security Instrument or the
other Note Documents.
 
(h)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, apply for and shall be entitled to the appointment of a
receiver, trustee, liquidator or conservator of the Property, without notice and
without regard for the adequacy of the security for the Secured Obligations and
without regard for the solvency of any Grantor or Guarantor or any other
guarantor or indemnitor under the Indenture or any other Person liable for the
payment of the Secured Obligations.
 
(i)           The license granted to Grantor under Section 2.2 hereof shall
automatically be revoked and, to the extent permitted by Applicable Laws,
Grantee may enter into or upon the Property, either personally or by its agents,
nominees or attorneys and dispossess Grantor and its agents and servants
therefrom, without liability for trespass, damages or otherwise and exclude
Grantor and its agents or servants wholly therefrom, and take possession of all
books, records and accounts relating thereto and Grantor agrees to surrender
possession of the Property and of such books, records and accounts to Grantee
upon demand, and thereupon Grantee may (i) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with all and every part of
the Property and conduct the business thereat; (ii) complete any construction on
the Property in such manner and form as Grantee deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Grantor with respect to the
Property, whether in the name of Grantor or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict Tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (v) require Grantor to pay monthly in advance
to Grantee, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Grantor; (vi) require Grantor to vacate and surrender
possession of the Property to Grantee or to such receiver and, in default
thereof, Grantor may be evicted by summary proceedings or otherwise; and (vii)
apply the receipts from the Property to the payment of the Secured Obligations,
in such order, priority and proportions as Grantee shall deem appropriate in its
sole discretion after deducting therefrom all reasonable expenses (including
attorneys’ fees) incurred in connection with the aforesaid operations and all
amounts necessary to pay the Taxes, Other Charges, insurance and other expenses
in connection with the Property, as well as just and reasonable compensation for
the services of Grantee and Secured Parties, and their respective counsel,
agents and employees.  Notwithstanding the provisions of this Section 9.1(i)
hereof, no credit shall be given by Grantee for any sum or sums received from
the rents, issues and profits of the Property until the money collected is
actually received by Grantee at its principal office, or at such other place as
Grantee shall designate in writing, and no such credit shall be given for any
uncollected rents or other uncollected amounts or bills, nor shall such credit
be given for any rents, issues and profits derived from the Property after
foreclosure or other transfer of the Prop-
 



 

 
 
-24-

--------------------------------------------------------------------------------

 




 
erty (or part thereof from which rents, issues and/or profits are derived
pursuant to the Security Instrument or by agreement) to Grantee or any other
third party.  Receipt of rents, issues and/or profits by Grantee shall not be
deemed to constitute a pro-tanto payment of the indebtedness evidenced by, or
arising under, this Security Instrument, the Indenture Notes, the Indenture or
any of the other Note Documents, but shall be applied as provided in Section
9.2.
 
(j)           To the extent permitted by Applicable Laws, Grantee may, or may
direct Trustee (or its successors and substitutes) to, exercise any and all
rights and remedies granted to a secured party upon an uncured default under the
Uniform Commercial Code, including, without limiting the generality of the
foregoing:  (i) the right to take possession of the Collateral (including,
without limitation, the Personal Property) or any part thereof, and to take such
other measures as Grantee may deem necessary for the care, protection and
preservation of the Collateral (including, without limitation, the Personal
Property); and (ii) request Grantor at its expense to assemble the Collateral
(including, without limitation, the Personal Property) and make it available to
Grantee at a convenient place acceptable to Grantee.  Any notice of sale,
disposition or other intended action by Grantee or Trustee with respect to the
Collateral (including, without limitation, the Personal Property) sent to
Grantor in accordance with the provisions hereof at least five (5) days prior to
such action shall constitute commercially reasonable notice to Grantor.
 
(k)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, apply any sums then deposited or held in escrow or otherwise by
or on behalf of Grantee in accordance with the terms of the Indenture, this
Security Instrument or any other Note Document, to the payment of the following
items in any order in its sole discretion: (i) Taxes and Other Charges; (ii)
insurance premiums; (iii) interest on the unpaid principal balance of the
Indenture Notes; (iv) amortization of the unpaid principal balance of the
Indenture Notes; (v) all other sums payable pursuant to the Indenture Notes, the
Indenture, this Security Instrument and the other Note Documents, including,
without limitation, advances made by Grantee or any Secured Party pursuant to
the terms of this Security Instrument.
 
(l)           Grantee may, or may direct Trustee (or its successors and
substitutes) to, surrender the insurance policies maintained pursuant to the
Indenture, collect the unearned insurance premiums for such insurance policies
and apply such sums as a credit on the Secured Obligations in such priority and
proportion as Grantee in its discretion shall deem proper, and in connection
therewith, Grantor hereby appoints Grantee as its agent and attorney-in-fact
(which is coupled with an interest and is therefore irrevocable) for Grantee to
collect such insurance premiums.
 
(m)           Grantee may apply the undisbursed balance of any deposit made by
Grantor with Grantee in connection with the restoration of the Property after a
casualty thereto or condemnation thereof, together with interest thereon, to the
payment of the Secured Obligations in such order, priority and proportions as
Grantee shall deem to be appropriate in its discretion.
 
(n)           Grantee may, or may direct Trustee to, pursue such other remedies
as Grantee or Trustee may have under Applicable Laws.
 
Section 9.2           APPLICATION OF PROCEEDS.  The purchase money, proceeds and
avails of any disposition of the Property, and/or any part thereof, or any other
sums collected by Grantee on behalf of Secured Parties pursuant to this Security
Instrument shall be applied by Grantee as follows:
 
    FIRST:   To the Indenture Trustee for all amounts due under Section 7.07 of
the Indenture;



 

 
 
-25-

--------------------------------------------------------------------------------

 




SECOND: To the Collateral Agent and Indenture Trustee for all amounts due under
this Security Instrument;
 
THIRD: To the Noteholders (as such term is defined in the Indenture) for amounts
then due and unpaid for principal, premium, if any, and interest on the
Indenture Notes in respect of which or for the benefit of which such money has
been collected ratably, without preference or priority of any kind, according to
the amounts due and payable on such Indenture Notes for principal, premium, if
any, and interest, respectively; and
 
FOURTH:  To the Partnership or any of the obligors of the Indenture Notes, as
their interests may appear, or as a court of competent jurisdiction may direct.
 
Section 9.3     RIGHT TO CURE DEFAULTS.  Upon the occurrence and during the
continuance of any Event of Default, Grantee may, but without any obligation to
do so and without notice to or demand on Grantor and without releasing Grantor
from any obligation hereunder, make any payment or do any act required of
Grantor hereunder in such manner and to such extent as Secured Parties may deem
necessary to protect the security hereof.  Grantee is authorized to enter upon
the Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Secured Obligations, and the reasonable cost and
expense thereof (including attorneys’ fees to the extent permitted by Applicable
Laws) with interest as provided in this Section 9.3, shall constitute a portion
of the Secured Obligations and shall be due and payable to Grantee on behalf of
Secured Parties upon demand.  All such costs and expenses incurred by Grantee or
any Secured Party remedying such Event of Default or such failed payment or act
or in appearing in, defending, or bringing any such action or proceeding shall
bear interest at the rate of interest specified in Section 2.14 of the
Indenture, if any (the “Default Rate”), for the period after notice from Grantee
or any Secured Party that such cost or expense was incurred to the date of
payment to Grantee or such Secured Party.  All such costs and expenses incurred
by Grantee or any Secured Party or Trustee together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Secured Obligations and be secured by this Security Instrument and the other
Note Documents and shall be immediately due and payable upon demand by Grantee
or such Secured Party therefor.
 
Section 9.4     ACTIONS AND PROCEEDINGS.  Grantee has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Grantor, which
Grantee, in its discretion, decides should be brought to protect its interest in
the Property.
 
Section 9.5      RECOVERY OF SUMS REQUIRED TO BE PAID.  Grantee and Secured
Parties shall have the right from time to time to take action to recover any sum
or sums which constitute a part of the Secured Obligations as the same become
due, without regard to whether or not the balance of the Secured Obligations
shall be due, and without prejudice to the right of Grantee and Secured Parties
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Grantor existing at the time such earlier action was commenced.
 
    Section 9.6        ADDITIONAL PROVISIONS.  With respect to the Collateral,
from the Effective Date until the Secured Obligations are paid and performed in
full or this Security Instrument is otherwise released by written instrument
executed by Grantee and authorized to be recorded in the applicable public
records of the jurisdiction in which the Property is located, Grantee and
Trustee (and its successors and substitutes) are hereby irrevocably appointed
the true and lawful attorney of the Grantor (coupled with an interest), in its
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the Collateral, and for that purpose Grantee and Trustee (and its
successors and substitutes) may execute all necessary instruments of conveyance,
assignment, transfer and delivery, and may substitute one



 

 
 
-26-

--------------------------------------------------------------------------------

 




or more Persons with such power, Grantor hereby ratifying and confirming all
that its said attorney or such substitute or substitutes shall lawfully do by
virtue hereof.  Notwithstanding the foregoing, Grantor, if so requested by
Grantee, shall ratify and confirm any such sale or sales by executing and
delivering to Grantee or to such purchaser or purchasers all such instruments as
may be advisable, in the judgment of Grantee, for such purpose, and as may be
designated in such request.  To the extent permitted by Applicable Laws, any
such sale or sales made under or by virtue of this Section 9.6 shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law, or in equity, of Grantor in and to the properties and rights so
sold, and shall be a perpetual bar both at law and in equity against Grantor and
against any and all Persons claiming or who may claim the same, or any part
thereof, from, through or under Grantor.  Upon any sale made under or by virtue
of this Section 9.6, Trustee, or its successor or substitute, or Grantee may, to
the extent permitted by Applicable Laws, bid for and acquire the Property or any
part thereof and in lieu of paying cash therefor may make settlement for the
purchase price by crediting upon the Secured Obligations secured hereby the net
sales price after deducting therefrom the expenses of the sale and the cost of
the auction and any other sums which Grantee is authorized to deduct by
Applicable Laws or under this Security Instrument.  At any sale pursuant to this
Section 9.6, whether made under power herein granted, under or as otherwise
authorized by Applicable Laws, or by virtue of any judicial proceeding or any
other legal right, remedy or recourse, it shall not be necessary for Grantee or
Trustee, or its successor or substitute, to be physically present, or to have
constructive possession of, the Property, and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually presented and delivered to the
purchaser at such sale.
 
Section 9.7    OTHER RIGHTS, ETC.
 
(a)           The failure of Trustee, Secured Parties or Grantee to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Security Instrument or any other Note Document.  Grantor shall not
be relieved of Grantor’s obligations hereunder by reason of (i) the failure of
Trustee, Secured Parties or Grantee to comply with any request of Grantor or any
guarantor or indemnitor with respect to the Indenture to take any action to
foreclose this Security Instrument or otherwise enforce any of the provisions
hereof or of the Indenture Notes or the other Note Documents, (ii) the release,
regardless of consideration, of less than the whole of the Property, or of any
Person liable for the Secured Obligations or any portion thereof unless, in
connection with such release, Grantee releases of record this Security
Instrument in its entirety, or (iii) any  written agreement or stipulation by
Grantee or Secured Parties extending the time of payment or otherwise modifying
or supplementing the terms of the Indenture Notes, this Security Instrument or
the other Note Documents (except to the extent of any such modification).
 
(b)           It is agreed that the risk of loss or damage to the Property is on
Grantor, and none of Trustee, Grantee nor Secured Parties shall have any
liability whatsoever for decline in the value of the Property, for failure to
maintain the insurance policies required to be maintained pursuant to the
Indenture or for failure to determine whether insurance in force is adequate as
to the amount of risks insured.  Possession by Grantee or Trustee shall not be
deemed an election of judicial relief if any such possession is requested or
obtained with respect to any Property or collateral not in Grantee’s possession.
 
    (c)           Grantee or Secured Parties may resort for the payment of the
Secured Obligations to any other security held by Grantee or Secured Parties in
such order and manner as Grantee or Secured Parties, in their discretion, may
elect.  Grantee or Secured Parties may take action to recover the Secured
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Grantee or Secured Parties thereafter to foreclose
this Security Instrument.  The rights of Grantee, Secured Parties and Trustee
under this Security Instrument shall be separate, distinct and cumulative and
none shall be given effect to the exclusion of the others.  No act of Secured
Parties, Grantee or Trustee shall be con



 

 
 
-27-

--------------------------------------------------------------------------------

 




strued as an election to proceed under any one provision herein to the exclusion
of any other provision.  None of Secured Parties, Grantee or Trustee shall be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.
 
(d)           In the event of a foreclosure sale, whether made by the Trustee
under the terms hereof, or under judgment of a court, the Collateral may, at the
option of Grantee, be sold as a whole with the Land and Improvements.
 
Section 9.8     RIGHT TO RELEASE ANY PORTION OF THE PROPERTY.  Subject to the
provisions of the Indenture, Grantee may release or direct Trustee to release
any portion of the Property for such consideration as Grantee may require
without, as to the remainder of the Property, in any way impairing or affecting
the Lien or priority of this Security Instrument, or improving the position of
any subordinate lien holder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Grantee or any Secured Party for such
release, and may accept by assignment, pledge or otherwise any other property in
place thereof as Grantee may require without being accountable for so doing to
any other lien holder.  This Security Instrument shall continue as a Lien and
security interest in the remaining portion of the Property.
 
Section 9.9     RIGHT OF ENTRY.  Upon reasonable notice to Grantor, Grantee and
its agents shall have the right to enter and inspect the Property at all
reasonable times.
 
Section 9.10   BANKRUPTCY.
 
(a)           Upon the occurrence and during the continuance of an Event of
Default, Grantee shall have the right to proceed in its own name or in the name
of Secured Parties or in the name of Grantor in respect of any claim, suit,
action or proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Grantor, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.
 
(b)           If there shall be filed by or against Grantor a petition under the
Bankruptcy Code, as the same may be amended from time to time, and Grantor, as
lessor under any Lease, shall determine to reject such Lease pursuant to Section
365(a) of the Bankruptcy Code, then Grantor shall give Grantee not less than ten
(10) days’ prior notice of the date on which Grantor shall apply to the
bankruptcy court for authority to reject the Lease.  Grantee shall have the
right, but not the obligation, to serve upon Grantor within such ten-day period
a notice stating that (i) Grantee demands that Grantor assume and assign the
Lease to Grantee pursuant to Section 365 of the Bankruptcy Code and (ii) Grantee
covenants to cure or provide adequate assurance of future performance under the
Lease.  If Grantee serves upon Grantor the notice described in the preceding
sentence, Grantor shall not seek to reject the Lease and shall comply with the
demand provided for in clause (i) of the preceding sentence within thirty (30)
days after the notice shall have been given, subject to the performance by
Grantee of the covenant provided for in clause (ii) of the preceding sentence.
 
Section 9.11      SALE OF OPERATING LEASE.  The word “sale” as used in this
Article 9 with respect to the Operating Lease shall mean the sale, transfer,
assignment or conveyance for value of the leasehold interest of the Grantor in
such Lease, together with all of the Grantor’s right, title and interest in and
to the other items comprising the Property.
 
    Section 9.12          SUBROGATION.  If any or all of the proceeds of the
Indenture Notes have been used to extinguish, extend or renew any indebtedness
heretofore existing against all or any portion of the Property, then, to the
extent of the funds so used, Grantee and Secured Parties shall be subrogated to
all of



 

 
 
-28-

--------------------------------------------------------------------------------

 




the rights, claims, Liens, titles, and interests existing against the Property
heretofore held by, or in favor of, the holder of such indebtedness and such
former rights, claims, Liens, titles, and interests, if any, are not waived but
rather are continued in full force and effect in favor of Grantee and Secured
Parties and are merged with the Lien and security interest created herein as
cumulative security for the payment and performance of the Secured Obligations.
 
ARTICLE 10
 
 
INDEMNIFICATIONS
 
Section 10.1       GENERAL INDEMNIFICATION.  The terms and conditions of the
second paragraph of Section 7.07 of the Indenture regarding indemnification are
hereby incorporated herein by reference, and are hereby made a part of this
Security Instrument to the same extent and with the same force as if fully set
forth herein; provided the terms “Trustee” and “Indemnified Party” as used
therein shall, solely for purposes herein, be replaced with the term
“Indemnified Party” (as defined in this Security Instrument), the term
“Indenture” as used therein shall, solely for purposes herein, be replaced with
the term “Security Instrument”, and the term “Claims” as used therein shall,
solely for purposes herein, be amended to exclude subsection (b) thereof and
include: (a) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (b) any use, nonuse or condition in, on or about the Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (d) any failure of the Property to be in compliance with any
Applicable Laws; (e) any and all claims and demands whatsoever which may be
asserted against Grantee or any Secured Party by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in the Operating Lease or any Lease;
or (f) the payment of any commission charge or brokerage fee to anyone which may
be payable in connection with the Secured Obligations.
 
Section 10.2     MORTGAGE AND/OR INTANGIBLE TAX.  Grantor shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Party and directly or indirectly arising
out of or in any way relating to any tax on the making and/or recording of this
Security Instrument or any other Note Document.
 
    Section 10.3         GRANTEE’S RIGHTS.  Grantee and any other Person
designated by Grantee, including, but not limited to, any representative of a
governmental authority, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right, but not
the obligation, to enter upon the Property at all reasonable times to assess any
and all aspects of the environmental condition of the Property and its use,
including, but not limited to, conducting any environmental assessment or audit
(the scope of which shall be determined in Grantee’s sole (but reasonable)
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing.  Grantor shall
cooperate with and provide access to Grantee and any such Person designated by
Grantee.  Grantee agrees that it shall not exercise its rights under this
Section 10.3 more frequently than once per calendar year unless Grantee
reasonably believes that an Event of Default has occurred and is continuing.



 

 
 
-29-

--------------------------------------------------------------------------------

 




ARTICLE 11
 


 
WAIVERS AND OTHER MATTERS
 
Section 11.1         WAIVER OF COUNTERCLAIM.  Grantor hereby waives the right to
assert a counterclaim, other than a mandatory or compulsory counterclaim, in any
action or proceeding brought against it by Trustee, Grantee or any Secured Party
arising out of or in any way connected with this Security Instrument, the
Property, the Indenture Notes, the Indenture, any of the other Note Documents,
or the Secured Obligations.
 
Section 11.2         MARSHALLING AND OTHER MATTERS.  Grantor hereby waives, to
the extent permitted by Applicable Laws, the benefit of all Applicable Laws now
or hereafter in force regarding homestead, dower, elective or distributive
share, appraisement, valuation, stay, extension, reinstatement and redemption
and all rights of marshalling in the event of any sale hereunder of the Property
or any part thereof or any interest therein and all other rights and exemptions
of every kind, all of which are hereby expressly waived.  Further, Grantor
hereby expressly waives any and all rights of redemption (statutory or
otherwise) and the equity of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Grantor, and on behalf of
each and every Person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all Persons
to the extent permitted by Applicable Laws.
 
Section 11.3        WAIVER OF NOTICE.  Grantor shall not be entitled to any
notices of any nature whatsoever from Secured Parties, Grantee or Trustee except
with respect to matters for which this Security Instrument or the Indenture or
any other Note Documents specifically and expressly provides for the giving of
notice by Secured Parties, Grantee or Trustee to Grantor and except with respect
to matters for which Grantor is not permitted by Applicable Laws to waive its
right to receive notice, and Grantor hereby expressly waives presentment,
demand, protest, notice of protest and non-payment, or other notice of default,
notice of acceleration and intention to accelerate or other notice of any kind
from Secured Parties, Grantee or Trustee with respect to any matter for which
this Security Instrument or Applicable Laws do not specifically and expressly
provide for the giving of notice by Secured Parties, Grantee or Trustee to
Grantor.
 
Section 11.4       WAIVER OF STATUTE OF LIMITATIONS.  Grantor hereby expressly
waives and releases to the fullest extent permitted by Applicable Laws, the
pleading of any statute of limitations as a defense to payment or performance of
the Secured Obligations.
 
Section 11.5       SOLE DISCRETION OF GRANTEE.  Whenever pursuant to this
Security Instrument, Grantee exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Grantee, the
decision of Grantee to approve or disapprove or to decide whether arrangements
or terms are satisfactory or not satisfactory shall (except as is otherwise
specifically provided herein or in the Indenture) be in the sole discretion of
Grantee and shall be final and conclusive.
 
     Section 11.6        WAIVER OF TRIAL BY JURY.  GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS SECURITY INSTRUMENT OR ANY OTHER NOTE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  GRANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.



 

 
 
-30-

--------------------------------------------------------------------------------

 




Section 11.7      WAIVER OF FORECLOSURE DEFENSE.  Grantor hereby waives any
defense Grantor might assert or have by reason of Grantee’s or Trustee’s failure
to make any Tenant of the Property a party defendant in any foreclosure
proceeding or action instituted by Grantee or Trustee.
 
Section 11.8     GRANTOR’S KNOWLEDGE.  GRANTOR SPECIFICALLY ACKNOWLEDGES AND
AGREES (a) THAT IT HAS A DUTY TO READ THIS SECURITY INSTRUMENT AND THAT IT IS
CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS HEREOF, (b) THAT IT HAS IN FACT
READ THIS SECURITY INSTRUMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS SECURITY INSTRUMENT, (c)
THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS SECURITY INSTRUMENT AND HAS
RECEIVED THE ADVICE OF SUCH COUNSEL IN CONNECTION WITH ENTERING INTO THIS
SECURITY INSTRUMENT, AND (d) THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF
THIS SECURITY INSTRUMENT PROVIDE FOR (i) CERTAIN WAIVERS AND (ii) THE ASSUMPTION
BY ONE PARTY OF, AND/OR RELEASE OF THE OTHER PARTY FROM, CERTAIN LIABILITIES
THAT SUCH PARTY MIGHT OTHERWISE BE RESPONSIBLE FOR UNDER APPLICABLE
LAWS.  GRANTEE FURTHER AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY SUCH PROVISIONS OF THIS SECURITY INSTRUMENT ON
THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT
SUCH PROVISIONS ARE NOT “CONSPICUOUS.”
 
    Section 11.9        USURY SAVINGS PROVISIONS.  It is the intent of Grantee,
Secured Parties and Grantor in the execution of the Indenture and the other Note
Documents and any other written or oral agreement by Grantor in favor of Grantee
and Secured Parties to contract in strict compliance with Applicable Laws with
respect to usury.  In furtherance thereof, Grantee, Secured Parties and Grantor
stipulate and agree that none of the terms and provisions contained in the
Indenture and the other Note Documents or in any other written or oral agreement
by Grantor, the Companies or the Issuer in favor of Grantee and Secured Parties,
shall ever be construed to create a contract to pay for the use, forbearance or
detention of money, or interest at a rate in excess of the maximum interest rate
permitted to be charged by Applicable Laws; that neither Grantor nor any
guarantors, endorsers or other Persons now or hereafter becoming liable for
payment of the Secured Obligations are agreeing to pay at a rate in excess of
the maximum interest that may be lawfully charged under Applicable Laws; and
that the provisions of this subsection shall control over all other provisions
of the Indenture, the other Note Documents or any other oral or written
agreements which may be in apparent conflict herewith.  Grantee and Secured
Parties expressly disavow any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of the Secured Obligations
or the remaining Secured Obligations are accelerated.  If the maturity of the
Secured Obligations or the remaining Secured Obligations shall be accelerated
for any reason or if the principal of the Secured Obligations or the remaining
Secured Obligations are paid prior to the maturity of the Indenture Notes or the
Secured Obligations, as applicable, and as a result thereof the interest
received for the actual period of existence of the Indenture Notes or the
Secured Obligations, as applicable, exceeds the applicable maximum lawful rate,
Grantee and Secured Parties shall, at Grantee’s option, either refund to Grantor
the amount of such excess or credit the amount of such excess against the
principal balance of the Secured Obligations then outstanding and thereby shall
render inapplicable any and all penalties of any kind provided by Applicable
Laws as a result of such excess interest.  In the event that Grantee and Secured
Parties shall contract for, charge or receive any amount or amounts and/or any
other thing of value which are determined to constitute interest which would
increase the effective interest rate on the Indenture Notes or the Secured
Obligations to a rate in excess of that permitted to be charged by Applicable
Laws, an amount equal to interest in excess of the lawful rate shall, upon such
determination, at the option of Grantee, be either immediately returned to
Grantor or credited against the Secured Obligations then outstanding, in which
event any and all penalties of any kind under Applicable Laws as a



 

 
 
-31-

--------------------------------------------------------------------------------

 




result of such excess interest shall be inapplicable.
 
ARTICLE 12
 
 
CROSS-COLLATERALIZATION
 
Section 12.1         CROSS-COLLATERALIZATION.  Grantor acknowledges that the
Secured Obligations are secured by this Security Instrument together with those
certain other Deeds of Trust (as defined in the Indenture) now or hereafter
given by Grantor or certain Affiliates of Grantor to Grantee or to certain
trustees in trust and for the benefit of Grantee (whether one or more,
collectively, the “Other Mortgages”) securing the Secured Obligations and
encumbering the real and personal property more particularly described in the
Other Mortgages (such real and personal property, collectively, the “Other
Properties”), all as more particularly set forth in the Indenture.  Upon the
occurrence and during the continuance of an Event of Default, Grantee shall have
the right to institute or, if applicable, direct Trustee (or with respect to
Other Mortgages, the trustees appointed pursuant to such Other Mortgages) to
institute a proceeding or proceedings for the total or partial foreclosure of
this Security Instrument and any or all of the Other Mortgages whether by court
action, power of sale or otherwise, under Applicable Laws, for all of the
Secured Obligations and the Lien and the security interest created by the Other
Mortgages shall continue in full force and effect without loss of priority as a
Lien and security interest securing the payment of that portion of the Secured
Obligations then due and payable but still outstanding.  Grantor acknowledges
and agrees that the Property and the Other Properties are located in one or more
states and/or counties, and therefore Grantee shall be permitted to, or as the
case may be, to direct certain named trustees to, enforce payment and
performance of the Secured Obligations and the performance of any term, covenant
or condition of the Indenture, this Security Instrument, the Other Mortgages or
the other Note Documents and exercise any and all rights and remedies under the
Indenture, this Security Instrument, the other Note Documents or the Other
Mortgages or, as provided by law or at equity, by one or more proceedings,
whether contemporaneous, consecutive or both, to be determined by Grantee, in
its sole discretion, in any one or more of the states or counties in which the
Property or any of the Other Properties are located.  Neither the acceptance of
this Security Instrument, the Other Mortgages or the other Note Documents nor
the enforcement thereof in any one state or county, whether by court action,
foreclosure, power of sale or otherwise, shall prejudice or in any way limit or
preclude enforcement by court action, foreclosure, power of sale or otherwise,
of the Indenture Notes, this Security Instrument, the Other Mortgages or the
other Note Documents through one or more additional proceedings in that state or
county or in any other state or county.  Any and all sums received by Grantee or
any Secured Party under the Indenture Notes, this Security Instrument, and the
other Note Documents shall be applied to the Secured Obligations in such order
and priority as Grantee shall determine, in its sole discretion, without regard
to any portion of the Secured Obligations allocated to any Property or any of
the Other Properties or the appraised value of the Property or any of the Other
Properties.
 
ARTICLE 13
 
 
GRANTEE AND NOTICES
 
Section 13.1       FAILURE TO ACT.  Notwithstanding anything to the contrary
contained herein or in any other Note Document, the failure of Grantee or
Trustee to take any action hereunder or under any other Note Document shall not
(a) be deemed to be a waiver of any term or condition of this Security
Instrument or any of the other Note Documents, (b) adversely affect any rights
of Trustee, Grantee or any Secured Party hereunder or under any other Note
Document, or (c) relieve Grantor of any of Grantor’s obligations hereunder or
under any other Note Document.
 
Section 13.2         NOTICES.  All notices or other written communications
hereunder shall be delivered in accordance with the applicable terms and
conditions of the



 

 
 
-32-

--------------------------------------------------------------------------------

 




 Indenture (including that notices to Grantor shall be sent to Grantor in care
of FelCor at the address set forth for FelCor in the Indenture); provided,
however, that any notice given in accordance with the requirements of any
applicable statute (including, without limitation, statutes governing
foreclosure or notices of foreclosure) shall be effective when given in
accordance with statutory requirements, notwithstanding anything to the contrary
contained herein or in any other Note Document.
 
ARTICLE 14
 
 
APPLICABLE LAWS
 
Section 14.1         GOVERNING LAWS; JURISDICTION; ETC.
 
(a)           GOVERNING LAW.  THIS SECURITY INSTRUMENT SHALL IN ALL RESPECTS
(INCLUDING WITH RESPECT TO THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO
SECTION 2.6) BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT
WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).  WITHOUT IN ANY
WAY LIMITING THE PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY
NEW YORK LAW IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS SECURITY INSTRUMENT (OTHER
THAN THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO SECTION 2.6) AND THE
DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE WHERE THE PROPERTY
IS LOCATED SHALL APPLY.
 
(b)           SUBMISSION TO JURISDICTION.  WITH RESPECT TO ANY CLAIM OR ACTION
ARISING UNDER THIS SECURITY INSTRUMENT, GRANTOR (A) IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT BROUGHT IN ANY
SUCH COURT AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  NOTHING IN THIS SECURITY INSTRUMENT WILL BE DEEMED TO PRECLUDE
COLLATERAL AGENT FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN
ANY OTHER JURISDICTION.
 
(c)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.2.  NOTHING
IN THIS SECURITY INSTRUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.
 
    Section 14.2       PROVISIONS SUBJECT TO APPLICABLE LAWS.  All rights,
powers and remedies provided in this Security Instrument may be exercised only
to the extent that the exercise thereof does not violate Applicable Laws and are
intended to be limited to the extent necessary so that they will



 

 
 
-33-

--------------------------------------------------------------------------------

 




not render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under Applicable Laws.  If any term of this
Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.
 
ARTICLE 15
 
 
MISCELLANEOUS PROVISIONS
 
Section 15.1          NO ORAL CHANGE.  This Security Instrument, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Grantor, Secured Parties, Grantee or Trustee, but only in accordance with the
terms of the Indenture and in writing signed by Grantor and Grantee.
 
Section 15.2          SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL.  This Security
Instrument shall be binding upon and inure to the benefit of Grantor, Grantee
and Secured Parties and their respective successors and assigns forever.  If
Grantor consists of more than one Person, the obligations and liabilities of
each such Person hereunder shall be joint and several.
 
Section 15.3          INAPPLICABLE PROVISIONS.  If any term, covenant or
condition of the Indenture, the Indenture Notes or this Security Instrument is
held to be invalid, illegal or unenforceable in any respect, the Indenture, the
Indenture Notes and this Security Instrument shall be construed without such
provision.
 
Section 15.4        HEADINGS, ETC.  The headings and captions of various
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.
 
Section 15.5        NUMBER AND GENDER.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
 
Section 15.6        ENTIRE AGREEMENT.  This Security Instrument and the other
Note Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, are
superseded by the terms of this Security Instrument and the other Note
Documents.
 
Section 15.7         LIMITATION ON GRANTEE’S OR SECURED PARTIES’
RESPONSIBILITY.  Subject to Section 10.1, no provision of this Security
Instrument shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Trustee, Secured Parties or
Grantee, nor shall it operate to make Trustee, Secured Parties or Grantee
responsible or liable for any waste committed on the Property by the Tenants or
any other Person, or for any dangerous or defective condition of the Property,
or for any negligence in the management, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee
or stranger.  Nothing herein contained shall be construed as constituting
Trustee, Secured Parties or Grantee a “mortgagee in possession.”
 
Section 15.8        DUPLICATE ORIGINALS; COUNTERPARTS.  This Security Instrument
may be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original.  This Security Instrument may be executed in
several counterparts, each of which shall be deemed an original instrument and
all of which together shall constitute a single Security Instrument.



 

 
 
-34-

--------------------------------------------------------------------------------

 




           Section 15.9        COVENANTS TO RUN WITH THE LAND.  All of the
grants, covenants, terms, provisions and conditions in this Security Instrument
shall run with the Land and the Grantor‘s interest therein and shall apply to,
and bind the successors and assigns of, the Grantor.
   
    Section 15.10     CONCERNING GRANTEE.
 
(a)           The Grantee has been appointed as Collateral Agent pursuant to the
Indenture.  The actions of the Grantee hereunder are subject to the provisions
of the Indenture.  The Grantee shall have the right hereunder to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking action (including, without limitation, the release or
substitution of the Property), in accordance with this Security Instrument and
the Indenture.  The Grantee may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith.  The Grantee
may resign and a successor Grantee may be appointed in the manner provided in
the Indenture.  Upon the acceptance of any appointment as the Grantee by a
successor Grantee, that successor Grantee shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of, and assume, from
and after the date of acceptance of any such appointment, the obligations of,
the retiring Grantee under this Security Instrument, and the retiring Grantee
shall thereupon be discharged from its duties and obligations under this
Security Instrument.  After any retiring Grantee’s resignation, the provisions
hereof shall bind and inure to its benefit as to any actions taken or omitted to
be taken by it under this Security Instrument while it was the Grantee.
 
(b)           The Grantee shall be deemed to have exercised reasonable care in
the custody and preservation of the Property in its possession if such Property
is accorded treatment substantially equivalent to that which the Grantee, in its
individual capacity, accords its own property consisting of similar property,
instruments or interests, it being understood that neither the Grantee nor any
of the Secured Parties shall have responsibility for taking any necessary steps
to preserve rights against any Person with respect to any Property.
 
(c)           The Grantee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Instrument and its duties hereunder, upon advice of counsel selected by
it.
 
(d)           With respect to any of its rights and obligations as a Secured
Party, the Grantee shall have and may exercise the same rights and powers
hereunder.  The Grantee may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Grantor or any
Affiliate of the Grantor to the same extent as if the Grantee were not acting as
Collateral Agent.
 
    Section 15.11    GRANTEE MAY PERFORM; GRANTEE APPOINTED
ATTORNEY-IN-FACT.  If the Grantor shall fail to perform any covenants contained
in this Security Instrument (including, without limitation, the Grantor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder or under the Indenture, (ii) pay Other Charges, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of the Grantor under
any Property) or if any warranty on the part of the Grantor contained herein
shall be breached, the Grantee may (but shall not be obligated to), do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Grantee shall in no event be bound to
inquire into the validity of any tax, Lien, imposition or other obligation which
the Grantor fails to pay or perform as and when required hereby and which the
Grantor does not contest in accordance with the provisions of the
Indenture.  Any and all amounts so expended by the Grantee shall be paid by the
Grantor in accordance with the provisions of the Indenture and repayment shall
be secured by this Security Instrument.  Neither the provisions of this Sec-



 

 
 
-35-

--------------------------------------------------------------------------------

 




tion 15.11 nor any action taken by the Grantee pursuant to the provisions of
this Section 15.11 shall prevent any such failure to observe any covenant
contained in this Security Instrument nor any breach of warranty from
constituting an Event of Default.  The Grantor hereby appoints the Grantee and
Trustee as attorney-in-fact, with full power and authority in the place and
stead of the Grantor and in the name of the Grantor, or otherwise, from time to
time in the Grantee’s discretion to take any action and to execute any
instrument consistent with the terms hereof and the other Note Documents which
the Grantee may deem necessary or advisable to accomplish the purposes hereof
(but the Grantee and Trustee shall not be obligated to and shall have no
liability to the Grantor or any third party for failure to so do or take
action).  The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term hereof.  The
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
 
Section 15.12        CONTINUING SECURITY INTEREST; ASSIGNMENT.  This Security
Instrument shall create a continuing Lien on and security interest in the
Property and shall (i) be binding upon the Grantor, its successors and assigns
and (ii) inure, together with the rights and remedies of the Grantee and Trustee
hereunder, to the benefit of the Grantee for the benefit of the Secured Parties
and each of their respective successors, transferees and assigns.  No other
Persons (including, without limitation, any other creditor of any of the
Companies, the Issuer or Grantor) shall have any interest herein or any right or
benefit with respect hereto.  Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Security Instrument to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject, however, to
the provisions of the Indenture and this Security Instrument.  The Grantor
agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any of the Grantor, the Issuer or the
Companies or otherwise.
 
Section 15.13       TERMINATION; RELEASE.  In accordance with the terms of the
Indenture and this Security Instrument, when all the Secured Obligations have
been paid in full this Security Instrument shall terminate.  Upon termination
hereof or any release of the Property or any portion thereof in accordance with
the provisions of the Indenture and this Security Instrument, the Grantee and/or
Trustee at the direction of the Grantee (as so required by Applicable Laws)
shall, upon the request and at the sole cost and expense of the Grantor,
forthwith assign, transfer and deliver to the Grantor, against receipt and
without recourse to or warranty by the Grantee or Trustee, such of the Property
to be released (in the case of a release) as may be in possession of the Grantee
or Trustee and as shall not have been sold or otherwise applied pursuant to the
terms hereof, and, with respect to any such Property, proper documents and
instruments (including UCC-3 termination statements or releases) acknowledging
the termination hereof or the release of such Property, as the case may be.
 
Section 15.14       RELATIONSHIP.  The relationship of the Grantee to the
Grantor hereunder is strictly and solely that of grantor and grantee and nothing
contained in the Indenture, this Security Instrument, or any other document or
instrument now existing and delivered in connection therewith or otherwise in
connection with the Secured Obligations is intended to create, or shall in any
event or under any circumstance be construed as creating a partnership, joint
venture, tenancy-in-common, joint tenancy or other relationship of any nature
whatsoever between the Grantee and the Grantor other than as grantor and
grantee.



 

 
 
-36-

--------------------------------------------------------------------------------

 




ARTICLE 16
 
 
[RESERVED]
 
ARTICLE 17
 
 
[DEED OF TRUST PROVISIONS
 
Section 17.1        CONCERNING THE TRUSTEE.  Trustee shall be under no duty to
take any action hereunder except as expressly required hereunder or by
Applicable Laws, or to perform any act which would involve Trustee in any
expense or liability or to institute or defend any suit in respect hereof,
unless properly indemnified to Trustee’s reasonable satisfaction.  Trustee, by
acceptance of this Security Instrument, covenants to perform and fulfill the
trusts herein created, being liable, however, only for gross negligence or
willful misconduct, and hereby waives any statutory fee and agrees to accept
reasonable compensation, in lieu thereof, for any services rendered by Trustee
in accordance with the terms hereof.  Trustee may resign at any time upon giving
thirty (30) days’ notice to Grantor and to Grantee.  Grantee may remove Trustee
at any time or from time to time and select a successor trustee.  In the event
of the death, removal, resignation, refusal to act, or inability to act of
Trustee, or in its sole discretion for any reason whatsoever Grantee may,
without notice and without specifying any reason therefor and without applying
to any court, select and appoint a successor trustee, by an instrument recorded
wherever this Security Instrument is recorded and all powers, rights, duties and
authority of Trustee, as aforesaid, shall thereupon become vested in such
successor.  Such substitute trustee shall not be required to give bond for the
faithful performance of the duties of Trustee hereunder unless required by
Grantee.  The procedure provided for in this paragraph for substitution of
Trustee shall be in addition to and not in exclusion of any other provisions for
substitution, by Applicable Laws or otherwise.  If Grantee is a corporation or
limited liability company, any appointment of a substitute trustee may be made
on behalf of Grantee by any person who is then the president, or a
vice-president, assistant vice-president, treasurer, cashier, secretary, manager
or any other authorized officer or agent of Grantee.
 
Section 17.2       TRUSTEE’S FEES.  Grantor shall pay all reasonable costs, fees
and expenses incurred by Trustee and Trustee’s agents and counsel in connection
with the performance by Trustee of Trustee’s duties hereunder and all such
costs, fees and expenses shall be secured by this Security Instrument.
 
    Section 17.3           CERTAIN RIGHTS.  With the approval of Grantee,
Trustee shall have the right to take any and all of the following actions:  (a)
to select, employ, and advise with counsel (who may be, but need not be, counsel
for Grantee) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Indenture Notes, this Security Instrument
or the other Note Documents, and shall be fully protected in relying as to legal
matters on the advice of counsel; (b) to execute any of the trusts and powers
hereof and to perform any duty hereunder either directly or through its agents
or attorneys; (c) to select and employ, in and about the execution of its duties
hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) any and all other lawful action as Grantee may
instruct Trustee to take to protect or enforce Grantee’s rights
hereunder.  Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Property for debts contracted for or liability or damages incurred in the
management or operation of the Property.  Trustee shall have the right to rely
on any instrument, document, or signature authorizing or supporting an action
taken or proposed to



 

 
 
-37-

--------------------------------------------------------------------------------

 




be taken by Trustee hereunder, believed by Trustee in good faith to be
genuine.  Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered.
 
Section 17.4        RETENTION OF MONEY.  All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by Applicable Laws) and Trustee
shall be under no liability for interest on any moneys received by Trustee
hereunder.
 
Section 17.5       PERFECTION OF APPOINTMENT.  Should any deed, conveyance, or
instrument of any nature be required from Grantor by Trustee or any substitute
trustee to more fully and certainly vest in and confirm to Trustee or the
substitute trustee such estates, rights, powers, and duties, then, upon request
by Trustee or the substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Grantor.
 
Section 17.6        SUCCESSION INSTRUMENTS.  Any substitute trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of it or its predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Grantee or of the substitute trustee, Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute trustee so
appointed in Trustee’s place.]
 
ARTICLE 18
 
 
[RESERVED]
 
ARTICLE 19
 
 
THIRD PARTY GRANTOR PROVISIONS
 
Section 19.1     THIRD PARTY GRANTOR.  Each Grantor agrees to the provisions of
this Article 19 with respect to its interest in the Property encumbered by this
Security Instrument and the obligations secured hereby to the extent the
proceeds of the Secured Obligations have been paid to or for the benefit of a
Person (the “Third Party Borrower”) other than such Grantor (including, without
limitation, the Issuer and the Companies).
 
Section 19.2      AUTHORIZATIONS TO GRANTEE.  Grantor authorizes Grantee,
without notice or demand and without affecting their liability hereunder, from
time to time to (i) renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Secured Obligations or any part
thereof, including increase or decrease of the rate of interest thereon; (ii)
take and hold other security for the payment of the Secured Obligations, and
exchange, enforce, waive and release any such security; (iii) apply such
security and direct the order or manner of sale thereof, including, without
limitation, a non-judicial sale permitted by the terms of this Security
Instrument or the Indenture as Grantee in its discretion may determine; and (iv)
release or substitute any one or more of the endorsers or guarantors of any
Secured Obligations.
 
Section 19.3      GRANTOR’S WARRANTIES.  Grantor warrants that: (i) this
Security Instrument is executed at the request of Third Party Borrower; and (ii)
Grantor has adequate means of obtaining



 

 
 
-38-

--------------------------------------------------------------------------------

 




from Third Party Borrower on a continuing basis financial and other information
pertaining to Third Party Borrower’s financial condition without relying on
Grantee therefor.  Grantor agrees to keep adequately informed from such means of
any facts, events or circumstances which Grantor considers material or which
might in any way affect Grantor’s risks hereunder.  With respect to information
or material acquired in the normal course of Grantee’s relationship with Third
Party Borrower, Grantor agrees that Grantee shall have no obligation to disclose
such information or material to Grantor.
 
Section 19.4     GRANTOR’S WAIVERS.
 
(a)           Grantor waives any right to require Grantee to (A) proceed against
any Person, including Third Party Borrower; (B) proceed against or exhaust any
Collateral held from Third Party Borrower, any endorser or guarantor or any
other person; (C) give notice of terms, time and place of any public or private
sale of personal property or real property security held from Grantors; (D)
pursue any other remedy in Grantee’s power; or (E) make any presentments,
demands for performance, or give any notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any obligations or
evidences of indebtedness held by Grantee as security, in connection with any
obligations or evidences of indebtedness which constitute in whole or in part
the indebtedness secured hereunder, or in connection with the creation of new or
additional indebtedness.  Grantor agrees that, in case of an Event of Default
and foreclosure, Grantee may enforce this Security Instrument against any or all
interests encumbered by this Security Instrument in a single proceeding.
 
(b)           Grantor waives any defense arising by reason of (A) any disability
or other defense of Third Party Borrower, any endorser or guarantor or any other
Person; (B) the cessation from any cause whatsoever, other than payment in full
of the indebtedness of Third Party Borrower, of the liability of any endorser or
guarantor or any other Person; (C) the application by Third Party Borrower of
the proceeds of any indebtedness for purposes other than the purpose represented
by Third Party Borrower to Grantee or intended or understood by Grantee or
Grantor; (D) any act or omission by Grantee which directly or indirectly results
in or aids the discharge of Third Party Borrower or of any indebtedness by
operation of law or otherwise; (E) any modification to any secured indebtedness,
and including, without limitation, the renewal, extension, acceleration or other
change in time for payment of the indebtedness, or other change in the terms of
the indebtedness or any part thereof, including an increase or decrease of the
rate of interest thereon; and (F) all suretyship and guarantor’s defenses
generally.
 
(c)           Grantor shall have no right of subrogation, and Grantor further
waives any right to enforce any remedy which Grantee now has or may hereafter
have against Third Party Borrower, any endorser or guarantor or any other
Person, and waives any benefit of, or any right to participate in, any security
whatsoever now or hereafter held by Grantee from Third Party Borrower or any
other Person.
 
Section 19.5       FURTHER EXPLANATION OF WAIVERS.  Grantor waives all rights
and defenses that the Grantor may have because the Third Party Borrower’s debt
is secured by real property.  This means, among other things:
 
(a)           The Grantee may foreclose against the Grantor’s interests without
first foreclosing on any real or personal property collateral pledged by the
Third Party Borrower;
 
        (b)           If the Grantee forecloses on any real property collateral
pledged by the Third Party Borrower: (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price; and (B) the Grantee
may foreclose against the Grantor’s interests even if the Grantee, by
foreclosing on the Third Party Borrower’s interests, has destroyed any right the
Grantor may have to collect from the Third Party Borrower.



 

 
 
-39-

--------------------------------------------------------------------------------

 




This is an unconditional and irrevocable waiver of any rights and defenses the
Grantor may have because the Third Party Borrower’s debt is secured by the Third
Party Borrower’s interest in real property.
 
Section 19.6         GRANTOR’S UNDERSTANDINGS WITH RESPECT TO WAIVERS
 
.
 
(a)           Grantor warrants and agrees that Grantor has had all necessary
opportunity to secure any advice which Grantor desires with respect to each of
the waivers set forth above, that such waivers are made with Grantor’s full
knowledge of their significance and consequences, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.
 
(b)           Notwithstanding the foregoing, all waivers in this Article 19
shall be effective only to the extent permitted by Applicable Laws.
 
ARTICLE 20
 
 
 
STATE SPECIFIC PROVISIONS
 


 
[Remainder of page intentionally blank.
Signature pages follow.]



 

 
 
-40-

--------------------------------------------------------------------------------

 


EXECUTED as of the date first written above and made effective as of the
Effective Date.
 
 
OWNER:
 
_____________________________,
 
a Delaware [limited partnership]
 
By: _____________________________,
a Delaware limited liability company,
its General Partner


By: _____________________________
Name:
Title:




State of Texas       )
 ) ss.
County of Dallas  )


Personally appeared before me, the undersigned, a Notary Public having authority
within the State and County aforesaid, _____________________________, with whom
I am personally acquainted, and who acknowledged that she executed the within
instrument for the purposes therein contained, and who further acknowledged that
she is __________________ of _____________________________, a Delaware [limited
liability company], the general partner of _____________________________, a
Delaware [limited partnership], and executed this instrument on behalf of said
limited liability company and said limited partnership.


WITNESS my hand, at office, this ___ day of March, 2010.
 


 
______________________________
 
Notary Public
 
My Commission Expires:_______________
 
Name:______________________________


 
Signatures continue on next page.
 


 
 

--------------------------------------------------------------------------------

 


EXECUTED as of the date first written above and made effective as of the
Effective Date.
 
 
OPERATOR:
_____________________________,
a Delaware [limited liability company]


 
By: _________________________

 
Name:

 
Title:



State of Texas       )
 ) ss.
County of Dallas  )


Personally appeared before me, the undersigned, a Notary Public having authority
within the State and County aforesaid, _____________________________, with whom
I am personally acquainted, and who acknowledged that she executed the within
instrument for the purposes therein contained, and who further acknowledged that
she is _____________________ of _____________________________, a Delaware
[limited liability company], and executed this instrument on behalf of said
limited liability company.


WITNESS my hand, at office, this ___ day of March, 2010.
 
____________________________
 
Notary Public
 
My Commission Expires:_______________
 
Name:______________________________
 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 


 
LEGAL DESCRIPTION OF LAND
 


 
 

--------------------------------------------------------------------------------

 




SCHEDULE I
 
MAJOR LEASE
 






 
 

--------------------------------------------------------------------------------

 

